Case 2:12-bk-50767-BR   Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16   Desc
                         Main Document    Page 1 of 72




                                       1
Case 2:12-bk-50767-BR   Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16   Desc
                         Main Document    Page 2 of 72




                                       2
Case 2:12-bk-50767-BR   Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16   Desc
                         Main Document    Page 3 of 72




                                       3
Case 2:12-bk-50767-BR   Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16   Desc
                         Main Document    Page 4 of 72




                                       4
Case 2:12-bk-50767-BR   Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16   Desc
                         Main Document    Page 5 of 72




                                       5
Case 2:12-bk-50767-BR   Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16   Desc
                         Main Document    Page 6 of 72




                                       6
Case 2:12-bk-50767-BR   Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16   Desc
                         Main Document    Page 7 of 72




                                       7
Case 2:12-bk-50767-BR   Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16   Desc
                         Main Document    Page 8 of 72




                                       8
                                Case 2:12-bk-50767-BR       Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                     Desc
                                                             Main Document    Page 9 of 72


                                                                     Ledger Report                                                                           Page: 1

Case Number:           2:12-BK-50767 BR                                                      Trustee:         Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                       Bank Name:       Rabobank, N.A.
                                                                                             Account:         ****480166 - Checking Acct-Cash Coll.
Taxpayer ID #:         XX-XXXXXXX                                                            Blanket Bond:    $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                   Separate Bond:   N/A
 Trans.    {Ref #} /                                                                               Ledger        Receipts        Disbursements         Checking
  Date     Check #             Paid To / Received From          Description of Transaction          Code            $                  $            Account Balance
01/24/13                  CHASE BANK C.C.                TUNOVER OF DEBTOR BANK ACCOUNT           4040-000          25,942.88                               25,942.88
                                                         (#8410)
01/29/13                  MOSAIC, L.A.                   REOCCURING EVENT INCOME                  4041-000             300.00                               26,242.88
01/29/13                  MOSAIC, L.A.                   REOCCURING EVENT INCOME                  4041-000           1,700.00                               27,942.88
01/29/13                  DAISY L. SHAPIRO               REOCCURING EVENT INCOME                  4041-000             600.00                               28,542.88
02/04/13                  PATRICIA HOLMES AND JEFFERY REOCCURING EVENT INCOME ( AAX 4             4041-000             200.00                               28,742.88
                          W. POHN                     WEEKS)
02/07/13                  DANIEL OVERBERGER              FEBRUARY 2013 RENT- YOGA                 4041-000             320.00                               29,062.88
02/07/13                  MATTHEW OSBORNE SOLE PROP FEBRUARY 2013 RENT-WUSHU                      4041-000             800.00                               29,862.88
02/12/13                  WARNER BROS. TELEVISION        EVENT INCOME FOR 2-5-13                  4042-000             200.00                               30,062.88
02/12/13                  WARNER BROS. TELEVISION        EVENT INCOME FOR 2-5-13                  4042-000           1,000.00                               31,062.88
02/14/13                  PROAMERICA BANK CASHIERS       TURNOVER OF DEBTOR BANK ACCOUNT          4040-000             360.54                               31,423.42
                          CHECK                          (PROAMERICA #4868)
02/20/13                  MOSAIC, L.A.                   REOCCURING EVENT INCOME - INVOICE # 4041-000                6,400.00                               37,823.42
                                                         022013
02/25/13                  BRIAN A ZOCCOLA-LETOFSKY       EVENT INCOME FOR 3/17/13                 4042-000           1,500.00                               39,323.42
02/25/13                  JASON HART                     EVENT INCOME FOR 2/22/13                 4042-000              65.00                               39,388.42
03/07/13                  DAISY L. SHAPIRO               MARCH 2013 RENT- MEDITATION              4041-000             375.00                               39,763.42
03/07/13                  MATTHEW OSBORNE SOLE PROP MARCH 2013 RENT-WUSHU                         4041-000             800.00                               40,563.42
03/07/13                  DANIEL OVERBERGER              MARCH 2013 RENT- YOGA                    4041-000             320.00                               40,883.42
03/07/13                  SARAH H. FAUBION               EVENT INCOME FOR 3/3/2013- WRITERS       4042-000              50.00                               40,933.42
                                                         MEETING
03/07/13                  CAVIAR LA, INC.                PARKING LOT RENTAL ON 3/1/13             4042-000             400.00                               41,333.42
03/07/13                  PROJECT ANGEL FOOD             EVENT INCOME FOR 5-4-13 (DEPOSIT)        4042-000           1,000.00                               42,333.42
03/07/13      101         Margaret Lorenz                FIELD REPRESENTATIVE SERVICES            6016-000                               3,007.16           39,326.26

                                                                                              Subtotals :           $42,333.42          $3,007.16
                                                                                9
  {} Asset reference(s)
                                 Case 2:12-bk-50767-BR        Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                      Desc
                                                               Main Document    Page 10 of 72


                                                                          Ledger Report                                                                         Page: 2

Case Number:           2:12-BK-50767 BR                                                         Trustee:         Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                          Bank Name:       Rabobank, N.A.
                                                                                                Account:         ****480166 - Checking Acct-Cash Coll.
Taxpayer ID #:         XX-XXXXXXX                                                               Blanket Bond:    $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                      Separate Bond:   N/A
 Trans.    {Ref #} /                                                                                  Ledger        Receipts        Disbursements         Checking
  Date     Check #               Paid To / Received From           Description of Transaction          Code            $                  $            Account Balance
                                                           PERFORMED 1/18/13-1/31/13
03/07/13      102         Margaret Lorenz                  FIELD REPRESENTATIVE SERVICES             6016-000                               3,226.41           36,099.85
                                                           PERFORMED 2/1/13-2/15/13
03/07/13      103         Margaret Lorenz                  FIELD REPRESENTATIVE SERVICES             6016-000                               1,995.08           34,104.77
                                                           PREFORMED 2/16/13- 2/28/13
03/07/13      104         American Waste Industries        AC# 265283-00 TRASH SERVICES THRU         6020-001                                115.50            33,989.27
                                                           3/1/13
03/07/13      105         Los Angeles DWP                  WATER AND SANITATION CHARGES THRU 6020-003                                       1,113.00           32,876.27
                                                           2/25/13 (1749)
03/07/13      106         Los Angeles DWP                  ELECTRIC SERVICE (1751)                   6020-003                                133.49            32,742.78
03/07/13      107         The Gas Company                  (1749 3/4) THRU 2/21/13                   6020-004                                 39.56            32,703.22
03/07/13      108         The Gas Company                  (1749) THRU 2/21/13                       6020-004                                 86.76            32,616.46
03/07/13      109         The Gas Company                  (1751) THRU 2/21/13                       6020-004                                145.32            32,471.14
03/07/13      110         AT&T                             THRU 2/24/13                              6020-002                                195.84            32,275.30
03/07/13      111         ON TRAC                          INVOICE # 7631503 DELIVERY                6009-000                                 56.52            32,218.78
03/12/13                  PATRICIA HOLMES AND JEFFERY REOCCURING EVENT INCOME MARCH                  4041-000              50.00                               32,268.78
                          W. POHN                     2013
03/12/13                  PATRICIA HOLMES AND JEFFERY REOCCURING EVENT INCOME MARCH                  4041-000             200.00                               32,468.78
                          W. POHN                     2013
03/12/13                  MOSAIC, L.A.                     REOCCURING EVENT INCOME- MARCH            4041-000           6,400.00                               38,868.78
                                                           2013
03/12/13                  MOSAIC, L.A.                     REOCCURING EVENT INCOME- MARCH            4041-000           1,600.00                               40,468.78
                                                           2013
03/14/13                  SARAH H. FAUBION                 EVENT INCOME FOR 3/10/2013- WRITERS       4042-000              50.00                               40,518.78
                                                           MEETING
03/14/13                  BREA HOMES LLC.                  PARKING LOT RENTAL THRU APRIL 12,         4041-000           1,400.00                               41,918.78
                                                                                                 Subtotals :            $9,700.00          $7,107.48
                                                                                     10
  {} Asset reference(s)
                                Case 2:12-bk-50767-BR            Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                           Desc
                                                                  Main Document    Page 11 of 72


                                                                            Ledger Report                                                                               Page: 3

Case Number:           2:12-BK-50767 BR                                                              Trustee:            Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                               Bank Name:          Rabobank, N.A.
                                                                                                     Account:            ****480166 - Checking Acct-Cash Coll.
Taxpayer ID #:         XX-XXXXXXX                                                                    Blanket Bond:       $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                           Separate Bond:      N/A
 Trans.    {Ref #} /                                                                                          Ledger        Receipts        Disbursements         Checking
  Date     Check #             Paid To / Received From                Description of Transaction               Code            $                  $            Account Balance
                                                              2013
03/14/13      112         Bruce Worrall                       Labor and repair thru 3/7/13 Invoice # 409787   6050-003                               335.97            41,582.81
03/14/13      113         Uver Saul Santa Cruz                Event and weekly cleaning thru March 2, 2013 6050-002                                   97.50            41,485.31
03/14/13      114         Billy Gonzalez                      Event and Weekly cleaning thru March 2, 2013 6050-002                                  102.50            41,382.81
03/14/13      115         California Fair Plan Association    Policy # COM2359665 Installment #2 March        6035-000                               771.40            40,611.41
                                                              2013 Fire Insurance
03/14/13      116         City of Los Angeles- Public Works   Invoice # 201247704C Disposal Fees              6040-000                                10.00            40,601.41
                          Sanitation
03/21/13                  SARAH M FAUBION                     EVENT INCOME FOR 3/17/13- WRITERS               4042-000             50.00                               40,651.41
                                                              MEETING
03/21/13                  ANDREA QUINN WILSON AND             DEPOSIT FOR EVENT ON 4/27/13                    4042-000            750.00                               41,401.41
                          CHRIS WILSON
03/21/13                  24 PEACES, INC FBO PDO/ ANNA        EVENT INCOME FOR 4/6/13                         4042-000          2,000.00                               43,401.41
                          HERBERT BRIAN LARRABEE
03/21/13      117         IPFS CORPORATION                    INSURANCE PAYMENT DUE 4/3/13. ACCNT             6035-000                               243.22            43,158.19
                                                              # KSL-109453
03/21/13      118         MILLENIUM ALARM SYSTEMS             CUSTOMBER # 75088617 INVOICE #                  6030-000                               119.97            43,038.22
                                                              2795418 THRU 6/30/13
03/21/13      119         Margaret Lorenz                     FIELD REPRESENTATIVE SERVICES                   6016-000                              2,690.20           40,348.02
                                                              PREFORMED 3/01/13-3/15/13
03/29/13                  SARAH M FAUBION                     EVENT INCOME FOR 3/24/13- WRITERS               4042-000             50.00                               40,398.02
                                                              MEETING
03/29/13      120         Uver Saul Santa Cruz                Event and weekly cleaning thru March 23,        6050-002                                87.50            40,310.52
                                                              2013
03/29/13      121         Billy Gonzalez                      Event and Weekly cleaning thru March 23,        6050-002                               147.50            40,163.02
                                                              2013

                                                                                                         Subtotals :            $2,850.00          $4,605.76
                                                                                       11
  {} Asset reference(s)
                                 Case 2:12-bk-50767-BR           Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                        Desc
                                                                  Main Document    Page 12 of 72


                                                                           Ledger Report                                                                             Page: 4

Case Number:           2:12-BK-50767 BR                                                            Trustee:           Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                             Bank Name:         Rabobank, N.A.
                                                                                                   Account:           ****480166 - Checking Acct-Cash Coll.
Taxpayer ID #:         XX-XXXXXXX                                                                  Blanket Bond:      $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                         Separate Bond:     N/A
 Trans.    {Ref #} /                                                                                       Ledger        Receipts        Disbursements         Checking
  Date     Check #               Paid To / Received From              Description of Transaction            Code            $                  $            Account Balance
03/29/13      122         ON TRAC                             INVOICE # 174037 DELIVERY                   6009-000                                 56.88            40,106.14
04/03/13                  MOSAIC, L.A.                        REOCCURING EVENT INCOME FOR APRIL           4041-000           6,400.00                               46,506.14
                                                              2013
04/03/13                  24 PEACES, INC FBO PDO/ ANNA        EVENT INCOME FOR 4/5/13                     4042-000             150.00                               46,656.14
                          HERBERT BRIAN LARRABEE
04/03/13      123         City of Los Angeles- Public Works   Invoice # 2013031885A- INSPECTION FEE       6040-000                                 76.00            46,580.14
                          Sanitation
04/03/13      124         The Gas Company                     (1749) THRU 3/22/13                         6020-004                                109.20            46,470.94
04/03/13      125         The Gas Company                     (1751) THRU 3/22/13                         6020-004                                119.90            46,351.04
04/03/13      126         AT&T                                THRU 3/24/13 ac# 32387683834561             6020-002                                195.86            46,155.18
04/03/13      127         Los Angeles DWP                     ELECTRIC CHARGES (1751) THRU 3/26/13        6020-003                                123.85            46,031.33
04/03/13      128         The Gas Company                     (1749) THRU 3/22/13                         6020-004                                 34.24            45,997.09
04/05/13                  MATTHEW OSBORNE                     APRIL 2013 RENT-WUSHU                       4041-000             800.00                               46,797.09
04/05/13                  DANIEL OVERBERGER                   APRIL 2013 RENT- YOGA                       4041-000             360.00                               47,157.09
04/05/13                  FELIZ FILMS                         EVENT ON 4/3/13 RENTAL FEE -PARKING         4042-000             500.00                               47,657.09
04/09/13      129         LA County Tax Collector             Payment #2 of Property Taxes for 1749 LaBrea 6006-003                              3,802.64           43,854.45
                                                              Ave, LA, CA 90046 (Assessors #5548001008
04/11/13                  ONE TASTE INC./ BANK OF             EVENT INCOME ON 4/16/13 - ONE TOUCH         4042-000           1,000.00                               44,854.45
                          AMERICA C.C.
04/11/13                  24 PEACES, INC FBO PDO/ ANNA        EVENT INCOME FOR 4/8/13                     4042-000             100.00                               44,954.45
                          HERBERT BRIAN LARRABEE
04/11/13                  DANIEL HOFF AGENCY, INC.            PARKING LOT RENTAL ON 4/6/13                4042-000             100.00                               45,054.45
04/11/13                  DAISY JIAYU LIN                     APRIL 2013 RENT - MEDITATION                4041-000             300.00                               45,354.45
04/11/13                  PATRICIA HOLMES AND JEFFERY REOCCURING EVENT INCOME APRIL ( AAX 4041-000                             200.00                               45,554.45
                          W. POHN                     4 WEEKS)


                                                                                                     Subtotals :             $9,910.00          $4,518.57
                                                                                      12
  {} Asset reference(s)
                                Case 2:12-bk-50767-BR        Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                        Desc
                                                              Main Document    Page 13 of 72


                                                                        Ledger Report                                                                            Page: 5

Case Number:           2:12-BK-50767 BR                                                         Trustee:          Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                          Bank Name:        Rabobank, N.A.
                                                                                                Account:          ****480166 - Checking Acct-Cash Coll.
Taxpayer ID #:         XX-XXXXXXX                                                               Blanket Bond:     $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                      Separate Bond:    N/A
 Trans.    {Ref #} /                                                                                   Ledger        Receipts        Disbursements         Checking
  Date     Check #             Paid To / Received From            Description of Transaction            Code            $                  $            Account Balance
04/11/13                  MOSAIC, L.A.                    REOCCURING EVENT INCOME ON 4/8/13            4041-000            700.00                               46,254.45
04/11/13      130         ROSEMARY LORD                   EXPENSES REIMBURSEMENT THRU 3/8/13           6050-004                                92.39            46,162.06
04/11/13      131         Bruce Worrall                   REPAIR THRU 4/5/13 Invoice # 409788          6050-003                               106.69            46,055.37
04/11/13      132         PROJECT ANGEL FOOD              EVENT (5-4-13) CANCELLATION REFUND           6060-000                               200.00            45,855.37
04/11/13      133         American Waste Industries       AC# 265283-00 TRASH SERVICES THRU 4/1/ 6020-001                                     115.50            45,739.87
                                                          2013
04/11/13      134         ON TRAC                         INVOICE # 174037 DELIVERY                    6009-000                                28.44            45,711.43
04/11/13      135         JOSE PORTUGAL                   GARDENING THRU 4/2/13                        6050-001                               195.00            45,516.43
04/11/13      136         ALLIANCE ONE RECEIVABLES        12-8-2012 FALSE ALARM CHARGE INV.            6030-000                               181.15            45,335.28
                          MANAGEMENT INC.                 1037019
04/12/13      137         Los Angeles DWP                 WATER (2/25-3/26/13) AND SANITATION          6020-003                               372.33            44,962.95
                                                          CHARGES THRU 12/26/12-3/26/13- 1749
04/12/13      138         Margaret Lorenz                 FIELD REPRESENTATIVE SERVICES                6016-000                              1,514.66           43,448.29
                                                          PREFORMED 3/16/13-3/31/13
04/15/13                  THE DREAM CATCHER               EVENT INCOME FOR 6/29/13                     4042-000          3,000.00                               46,448.29
                          FOUNDATION, INC.
04/15/13                  ANDREA AND CHRIS WILSON         EVENT INCOME FOR 4/27/13                     4042-000          3,000.00                               49,448.29
04/15/13                  SARAH H. FAUBION                EVENT INCOME FOR4/7/13 WRITERS               4042-000             50.00                               49,498.29
                                                          MEETING
04/15/13                  BREA HOMES LLC                  REOCCURING EVENT (PARKING) INCOME            4041-000          1,400.00                               50,898.29
                                                          THRU 5/12/13- BREA HOMES
04/15/13      139         Franchise Tax Board             2011 Tax Return Filing Fee                   6006-001                                10.00            50,888.29
04/15/13      140         Registry of Charitable Trusts   State Charity # CT28169 2011 fees per Form   6045-000                                50.00            50,838.29
                                                          RRF-1
04/17/13      141         MARGARET LORENZ                 FIELD REPRESENTATIVE SERVICES                6016-000                              2,508.87           48,329.42
                                                          PERFORMED 4/1/1/13-4/15/13
                                                                                                  Subtotals :            $8,150.00          $5,375.03
                                                                                   13
  {} Asset reference(s)
                                Case 2:12-bk-50767-BR         Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                          Desc
                                                               Main Document    Page 14 of 72


                                                                         Ledger Report                                                                              Page: 6

Case Number:           2:12-BK-50767 BR                                                           Trustee:           Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                            Bank Name:         Rabobank, N.A.
                                                                                                  Account:           ****480166 - Checking Acct-Cash Coll.
Taxpayer ID #:         XX-XXXXXXX                                                                 Blanket Bond:      $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                        Separate Bond:     N/A
 Trans.    {Ref #} /                                                                                     Ledger         Receipts        Disbursements         Checking
  Date     Check #             Paid To / Received From             Description of Transaction             Code             $                  $            Account Balance
04/23/13      142         IPFS CORPORATION                INSURANCE PAYMENT DUE 5/3/13. ACCNT            6035-000                                231.64            48,097.78
                                                          # KSL-109453
04/23/13      143         U.S. Trustee                    FOR P.E. 3-31-13 CH 11 UST FEES FOR            6001-000                                650.00            47,447.78
                                                          ACCT #732-12-50767
04/23/13      144         Billy Gonzalez                  Event and Weekly cleaning thru April 5, 2013   6050-002                                195.00            47,252.78
04/23/13      145         Uver Saul Santa Cruz            Event and weekly cleaning thru April 6, 2013   6050-002                                175.00            47,077.78
04/23/13      146         M.L. Adams Insurance Services   Insurance Fee (Liability) Policy #             6035-000                                 51.63            47,026.15
                                                          CCP78535341
04/24/13      147         ON TRAC                         INVOICE # 7667795 DELIVERY ACT #               6009-000                                 70.95            46,955.20
                                                          174037
04/30/13      148         Uver Saul Santa Cruz            Event Cleaning thru 4-16-13                    6050-002                                 80.00            46,875.20
04/30/13      149         Billy Gonzalez                  Event cleaning thru 4-20-13                    6050-002                                140.00            46,735.20
04/30/13      150         The Gas Company                 1749 3/4 La Brea - thru 4/22/13 136 301 9812   6020-004                                   7.46           46,727.74
                                                          8
04/30/13      151         The Gas Company                 1749 La Brea - thru 4/22/13 134 201 9800 7     6020-004                                 36.17            46,691.57
04/30/13      152         The Gas Company                 1751 La Brea - thru 4/22/13 142 601 9800 8     6020-004                                 84.04            46,607.53
04/30/13      153         Elite Access Doors              Electric car gate repair - 1749 La Brea, LA, CA 6050-003                               200.00            46,407.53
                                                          (Pymt 1 - Inv A29023)
05/02/13                  SARAH H. FAUBION                EVENT INCOME FOR4/28/13 WRITERS                4042-000              50.00                               46,457.53
                                                          MEETING
05/02/13                  MOSAIC, L.A.                    REOCCURING EVENT INCOME FOR MAY                4041-000           6,400.00                               52,857.53
                                                          2013
05/07/13                  DANIEL OVERBERGER               MAY 2013 RENT- YOGA                            4041-000             320.00                               53,177.53
05/07/13                  PATRICIA HOLMES AND JEFFERY REOCCURING EVENT INCOME MAY 2013 (                 4041-000             200.00                               53,377.53
                          W. POHN                     AAX 4 WEEKS)
05/08/13                  MATTHEW OSBORNE                 MAY 2013 RENT-WUSHU                            4041-000             800.00                               54,177.53
                                                                                                    Subtotals :             $7,770.00          $1,921.89
                                                                                     14
  {} Asset reference(s)
                                 Case 2:12-bk-50767-BR        Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                           Desc
                                                               Main Document    Page 15 of 72


                                                                         Ledger Report                                                                               Page: 7

Case Number:           2:12-BK-50767 BR                                                           Trustee:            Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                            Bank Name:          Rabobank, N.A.
                                                                                                  Account:            ****480166 - Checking Acct-Cash Coll.
Taxpayer ID #:         XX-XXXXXXX                                                                 Blanket Bond:       $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                        Separate Bond:      N/A
 Trans.    {Ref #} /                                                                                      Ledger         Receipts        Disbursements         Checking
  Date     Check #               Paid To / Received From           Description of Transaction              Code             $                  $            Account Balance
05/08/13                  DAISY JIAYU LIN                  MAY 2013 RENT - MEDITATION                    4041-000              300.00                               54,477.53
05/08/13      154         MARGARET LORENZ                  FIELD REPRESENTATIVE SERVICES                 6016-000                                1,327.33           53,150.20
                                                           PERFORMED 4/16/1/13-4/30/13
05/09/13      155         Los Angeles DWP                  ELECTRIC CHARGES THRU                         6020-003                                1,297.73           51,852.47
                                                           12/26/12-3/26/13- 1749, ACCT
                                                           1-60-48117-01749
05/09/13      156         Los Angeles DWP                  ELECTRIC, WATER AND SANITATION         6020-003                                        568.74            51,283.73
                                                           CHARGES THRU 3/26/13-4/24/131749, ACCT
                                                           1-60-48117-01749
05/09/13      157         Los Angeles DWP                  ELECTRIC CHARGES (1751) THRU 4/24/13, 6020-003                                         114.88            51,168.85
                                                           ACCT 1-60-47117-01751
05/09/13      158         AT&T                             THRU 4/24/13 ac# 32387683834561               6020-002                                 204.68            50,964.17
05/09/13      159         ROSEMARY LORD                    EXPENSES REIMBURSEMENT THRU 3/24/13 6050-004                                           136.85            50,827.32
05/13/13                  PATRICIA HOLMES AND JEFFERY REOCCURING EVENT INCOME MAY 2013-1                 4041-000               50.00                               50,877.32
                          W. POHN                     ADDL FRIDAY
05/13/13                  KATHLEEN MEGAN HOOK/MUSIC        5-19-13 PIANO RECITAL EVENT                   4042-000              300.00                               51,177.32
                          MATTERS
05/13/13      160         Billy Gonzalez                   Event and Weekly cleaning thru May 4, 2013    6050-002                                  90.00            51,087.32
05/13/13      161         Uver Saul Santa Cruz             Event Cleaning thru 5-4-13                    6050-002                                  90.00            50,997.32
05/16/13      162         MARGARET LORENZ                  FIELD REPRESENTATIVE SERVICES                 6016-000                                2,212.41           48,784.91
                                                           PERFORMED 5/1/13-5/15/13
05/16/13      163         Elite Access Doors               Electric car gate repair - 1749 La Brea, LA, CA 6050-003                                98.82            48,686.09
                                                           on 5-3-13 Inv A29023 (Pymt 2)
05/17/13                  BREA HOMES LLC                   REOCCURING EVENT (PARKING) INCOME             4041-000            1,400.00                               50,086.09
                                                           THRU 6/12/13- BREA HOMES
05/17/13      164         ON TRAC                          INVOICE # 7686085 MAIL/DELIVERY ACT #         6009-000                                  70.95            50,015.14

                                                                                                    Subtotals :              $2,050.00          $6,212.39
                                                                                    15
  {} Asset reference(s)
                                 Case 2:12-bk-50767-BR        Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                          Desc
                                                               Main Document    Page 16 of 72


                                                                         Ledger Report                                                                              Page: 8

Case Number:           2:12-BK-50767 BR                                                          Trustee:            Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                           Bank Name:          Rabobank, N.A.
                                                                                                 Account:            ****480166 - Checking Acct-Cash Coll.
Taxpayer ID #:         XX-XXXXXXX                                                                Blanket Bond:       $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                       Separate Bond:      N/A
 Trans.    {Ref #} /                                                                                      Ledger        Receipts        Disbursements         Checking
  Date     Check #               Paid To / Received From            Description of Transaction             Code            $                  $            Account Balance
                                                           174037
05/22/13                  SARAH H. FAUBION                 EVENT INCOME FOR 5/19/13 WRITERS               4042-000             50.00                               50,065.14
                                                           MEETING
05/22/13      165         Billy Gonzalez                   Event and Weekly cleaning thru May 18, 2013 6050-002                                  100.00            49,965.14
05/22/13      166         Uver Saul Santa Cruz             Event Cleaning thru 5-11-13                    6050-002                                40.00            49,925.14
05/22/13      167         IPFS CORPORATION                 INSURANCE PAYMENT DUE 6/3/13. ACCNT            6035-000                               231.64            49,693.50
                                                           # KSL-109453
05/28/13      168         The Gas Company                  1749 3/4 La Brea - thru 4/22/13 136 301 9812   6020-004                                  8.13           49,685.37
                                                           8
05/28/13      169         The Gas Company                  1749 La Brea - thru 4/22/13 134 201 9800 7     6020-004                                26.30            49,659.07
05/28/13      170         The Gas Company                  1751 La Brea - thru 4/22/13 142 601 9800 8     6020-004                                72.81            49,586.26
06/05/13                  DANIEL OVERBERGER                JUNE 2013 RENT- YOGA                           4041-000            320.00                               49,906.26
06/05/13                  MOSAIC, L.A.                     RENTAL INCOME FOR JUNE 2013 (AT 4              4041-000          6,400.00                               56,306.26
                                                           WEEKS)
06/05/13      171         Billy Gonzalez                   Event and Weekly cleaning THRU 6/4/13          6050-002                               100.00            56,206.26
06/05/13      172         Uver Saul Santa Cruz             Event Cleaning THRU 6-4-13                     6050-002                               100.00            56,106.26
06/05/13      173         AT&T                             THRU 5/24/13 ACT# 32387683834561               6020-002                               204.66            55,901.60
06/05/13      174         ON TRAC                          INVOICE # 7697781 DELIVERY ACT #               6009-000                                70.65            55,830.95
                                                           174037
06/05/13      175         Los Angeles DWP                  ELECTRIC CHARGES (1751) THRU 5/23/13, 6020-003                                        119.15            55,711.80
                                                           ACCT 1-60-48117-01751
06/05/13      176         Los Angeles DWP                  ELECTRIC, WATER, SANITATION CHARGES 6020-003                                          514.94            55,196.86
                                                           THRU 5/23/13 ACT# 1-60-48117-01749
06/05/13      177         JOSE PORTUGAL                    TREE TRIMMING THRU 5/29/13                     6050-001                               265.00            54,931.86
06/07/13      178         Margaret Lorenz                  FIELD REPRESENTATIVE SERVICES                  6016-000                              1,635.08           53,296.78


                                                                                                    Subtotals :             $6,770.00          $3,488.36
                                                                                    16
  {} Asset reference(s)
                                Case 2:12-bk-50767-BR       Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                     Desc
                                                             Main Document    Page 17 of 72


                                                                     Ledger Report                                                                           Page: 9

Case Number:           2:12-BK-50767 BR                                                      Trustee:         Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                       Bank Name:       Rabobank, N.A.
                                                                                             Account:         ****480166 - Checking Acct-Cash Coll.
Taxpayer ID #:         XX-XXXXXXX                                                            Blanket Bond:    $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                   Separate Bond:   N/A
 Trans.    {Ref #} /                                                                               Ledger        Receipts        Disbursements         Checking
  Date     Check #             Paid To / Received From          Description of Transaction          Code            $                  $            Account Balance
                                                         PERFORMED 5/16/13-5/31/13 INVOICE# 9
06/10/13                  PATRICIA HOLMES AND JEFFERY REOCCURING EVENT INCOME JUNE 2013 ( 4041-000                     200.00                               53,496.78
                          W. POHN                     AA X 4 WEEKS)
06/10/13                  MATTHEW OSBORNE                JUNE 2013 RENT-WUSHU                     4041-000             800.00                               54,296.78
06/12/13                  DAISY JIAYU LIN                JUNE 2013 RENT - MEDITATION              4041-000             375.00                               54,671.78
06/12/13                  MOSAIC, L.A.                   REOCCURING EVENT INCOME- JUNE (5TH       4041-000           1,600.00                               56,271.78
                                                         WEEK) 2013
06/14/13      179         American Waste Industries      AC# 265283-00 TRASH SERVICES THRU 6/1/ 6020-001                                  231.00            56,040.78
                                                         2013 (2 MONTHS)
06/14/13      180         ROSEMARY LORD                  EXPENSES REIMBURSEMENTS THRU             6050-004                                182.92            55,857.86
                                                         4/29/2013
06/17/13      181         CITY OF LOS ANGELES            6-7-2013 BRUSH CLEARANCE PAYMENT         6040-000                                 23.00            55,834.86
                                                         INVOICE # BF130489737
06/18/13                  BREA HOMES LLC                 REOCCURING EVENT (PARKING) INCOME        4041-000           1,400.00                               57,234.86
                                                         THRU 7/12/13- BREA HOMES
06/21/13      182         CALIFORNIA FAIR PLAN           POLICY # COM2359665 INSTALLMENT #3       6035-000                                771.40            56,463.46
                                                         (INVOICE DATE 5/31/13) FIRE INSURANCE
06/21/13      183         Margaret Lorenz                FIELD REPRESENTATIVE SERVICES            6016-000                               1,535.87           54,927.59
                                                         PERFORMED 6/1/13 - 6/15/13 INVOICE: 10
06/25/13                  JASON C. GAREFFA & NICOLE      SCRIPT READING RENATL FEE 6-22-13        4042-000              50.00                               54,977.59
                          NASH GAREFFA
06/26/13      184         Billy Gonzalez                 EVENT AND WEEKLY CLEANING THRU           6050-002                                100.00            54,877.59
                                                         JUNE 15, 2013
06/26/13      185         Uver Saul Santa Cruz           EVENT AND WEEKLY CLEANING THRU           6050-002                                100.00            54,777.59
                                                         JUNE 15, 2013
06/26/13      186         MILLENIUM ALARM SYSTEMS        BACK HOUSE: INSTALL ($244) + MONITOR     6030-000                                555.93            54,221.66

                                                                                              Subtotals :            $4,425.00          $3,500.12
                                                                               17
  {} Asset reference(s)
                                Case 2:12-bk-50767-BR            Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                          Desc
                                                                  Main Document    Page 18 of 72


                                                                            Ledger Report                                                                             Page: 10

Case Number:           2:12-BK-50767 BR                                                             Trustee:            Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                              Bank Name:          Rabobank, N.A.
                                                                                                    Account:            ****480166 - Checking Acct-Cash Coll.
Taxpayer ID #:         XX-XXXXXXX                                                                   Blanket Bond:       $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                          Separate Bond:      N/A
 Trans.    {Ref #} /                                                                                         Ledger        Receipts        Disbursements         Checking
  Date     Check #             Paid To / Received From                Description of Transaction              Code            $                  $            Account Balance
                                                              FOR ALL ($311.93) 6/1/13 THRU 9/30/2013
06/27/13      187         The Gas Company                     1749 3/4 La Brea - thru 6/20/13 136 301 9812   6020-004                                  7.47           54,214.19
                                                              8
06/27/13      188         The Gas Company                     1749 La Brea - thru 6/20/13 134 201 9800 7     6020-004                                21.85            54,192.34
06/27/13      189         The Gas Company                     1751 La Brea - thru 6/20/13 142 601 9800 8     6020-004                                67.66            54,124.68
06/27/13      190         ON TRAC                             INVOICE # 7714679 DELIVERY ACT #               6009-000                                56.36            54,068.32
                                                              174037
07/03/13      191         Margaret Lorenz                     FIELD REPRESENTATIVE SERVICES                  6016-000                              1,259.54           52,808.78
                                                              PERFORMED 6/16/13 - 6/30/13 INVOICE: 11
07/05/13                  MATTHEW OSBORNE                     JULY 2013 RENT-WUSHU                           4041-000            500.00                               53,308.78
07/05/13                  DANIEL OVERBERGER                   JULY 2013 RENT- YOGA                           4041-000            400.00                               53,708.78
07/05/13                  MOSAIC, L.A.                        RENTAL INCOME FOR JULY 2013 (AT 4              4041-000          6,400.00                               60,108.78
                                                              WEEKS)
07/05/13                  IPFS CORPORATION                    GENRERAL LIABILITY INSURANCE CREDIT            4099-000             23.16                               60,131.94
07/05/13      192         Billy Gonzalez                      Event and Weekly Cleaning thru 6-29-13         6050-002                               145.00            59,986.94
07/05/13      193         Uver Saul Santa Cruz                EVENT AND WEEKLY CLEANING THRU                 6050-002                               100.00            59,886.94
                                                              JUNE 28/, 2013
07/05/13      194         City of Los Angeles- Public Works   Invoice # 201317933A- INSPECTION FEE           6040-000                                56.00            59,830.94
                          Sanitation
07/05/13      195         Los Angeles DWP                     ELECTRIC CHARGES (1751) THRU 6/24/13, 6020-003                                        146.27            59,684.67
                                                              ACCT 1-60-48117-01751
07/05/13      196         Los Angeles DWP                     ELECTRIC, WATER, SANITATION CHARGES 6020-003                                          578.54            59,106.13
                                                              THRU 624/13 ACT# 1-60-48117-01749
07/05/13      197         City of Los Angeles-False Alarms    Inv#1115280, 6-15-13 False Alarm               6030-000                               259.00            58,847.13
07/11/13                  DAISY JIAYU LIN                     JULY 2013 RENT - MEDITATION                    4041-000            300.00                               59,147.13


                                                                                                       Subtotals :             $7,623.16          $2,697.69
                                                                                       18
  {} Asset reference(s)
                                 Case 2:12-bk-50767-BR        Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                        Desc
                                                               Main Document    Page 19 of 72


                                                                        Ledger Report                                                                            Page: 11

Case Number:           2:12-BK-50767 BR                                                          Trustee:          Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                           Bank Name:        Rabobank, N.A.
                                                                                                 Account:          ****480166 - Checking Acct-Cash Coll.
Taxpayer ID #:         XX-XXXXXXX                                                                Blanket Bond:     $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                       Separate Bond:    N/A
 Trans.    {Ref #} /                                                                                     Ledger       Receipts        Disbursements         Checking
  Date     Check #               Paid To / Received From           Description of Transaction             Code           $                  $            Account Balance
07/11/13                  PATRICIA HOLMES AND JEFFERY REOCCURING EVENT INCOME JULY 2013 ( 4041-000                          200.00                               59,347.13
                          W. POHN                     AA X 4 WEEKS)
07/16/13      198         American Waste Industries        AC# 265283-000 TRASH SERVICES THRU           6020-001                               115.50            59,231.63
                                                           7/1/13
07/16/13      199         AT&T                             AC# 323 876-8383 456 1 THRU 6/24/13          6020-002                               204.66            59,026.97
07/17/13                  MATTHEW OSBORNE                  JULY 2013 RENT-WUSHU (ADDITIONAL FEE 4041-000                    200.00                               59,226.97
                                                           FOR JULY RENT) $200.00
07/17/13      200         ON TRAC                          INVOICE # 7727558 DELIVERY ACT #             6009-000                                42.27            59,184.70
                                                           174037
07/22/13      201         Margaret Lorenz                  FIELD REPRESENTATIVE SERVICES                6016-000                              1,702.08           57,482.62
                                                           PERFORMED 7/1/13 - 7/15/13 INVOICE: 12
07/22/13      202         U.S. Trustee                     FOR P.E. THRU 6-30-13 2ND QTR CH 11          6001-000                               650.00            56,832.62
                                                           UST FEES FOR ACCT #732-12-50767
07/22/13      203         Billy Gonzalez                   Event and Weekly Cleaning thru 7-13-13       6050-002                                50.00            56,782.62
07/22/13      204         Uver Saul Santa Cruz             EVENT AND WEEKLY CLEANING THRU               6050-002                               100.00            56,682.62
                                                           7-13-13
07/30/13                  MOSAIC, L.A.                     RENTAL INCOME FOR AUGUST 2013 (AT 4          4041-000          6,400.00                               63,082.62
                                                           WEEKS)
07/30/13                  ESW PRODUCTIONS ESW LLC          PARKING RENTAL FEE FOR 7-26-13               4042-000          1,000.00                               64,082.62
08/07/13                  PATRICIA HOLMES AND JEFFERY REOCCURING EVENT INCOME AUGUST                    4041-000            250.00                               64,332.62
                          W. POHN                     2013
08/07/13                  MATTHEW OSBORNE                  AUGUST 2013 RENT-WUSHU (7 SESSIONS           4041-000            700.00                               65,032.62
                                                           AT $100 EACH)
08/07/13                  DAISY JIAYU LIN                  AUGUST 2013 RENT - MEDITATION                4041-000            300.00                               65,332.62
08/07/13                  DANIEL OVERBERGER                AUGUST 2013 RENT- YOGA                       4041-000            280.00                               65,612.62
08/08/13                  HAMBURGER HOME DBA AVIVA         PARKING RENTAL FEE FOR 8/1/13                4042-000            120.00                               65,732.62

                                                                                                    Subtotals :           $9,450.00          $2,864.51
                                                                                   19
  {} Asset reference(s)
                                 Case 2:12-bk-50767-BR        Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                          Desc
                                                               Main Document    Page 20 of 72


                                                                         Ledger Report                                                                             Page: 12

Case Number:           2:12-BK-50767 BR                                                          Trustee:            Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                           Bank Name:          Rabobank, N.A.
                                                                                                 Account:            ****480166 - Checking Acct-Cash Coll.
Taxpayer ID #:         XX-XXXXXXX                                                                Blanket Bond:       $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                       Separate Bond:      N/A
 Trans.    {Ref #} /                                                                                      Ledger        Receipts        Disbursements         Checking
  Date     Check #               Paid To / Received From           Description of Transaction              Code            $                  $            Account Balance
                          FAMILY CHILDREN SERVICES
08/08/13                  YOGURT PRODUCTIONS, LLC.         PARKING LOT RENTAL FEE FOR 8/7/13              4042-000          3,000.00                               68,732.62
                                                           THRU 8/9/13
08/08/13      205         Los Angeles DWP                  ELECTRIC, WATER, SANITATION CHARGES 6020-003                                          720.58            68,012.04
                                                           THRU 7/24/13 ACT# 1-60-48117-01749
08/08/13      206         Los Angeles DWP                  ELECTRIC CHARGES THRU 7/24/13, ACCT            6020-003                               195.23            67,816.81
                                                           1-60-48117-01751
08/08/13      207         Billy Gonzalez                   Event and Weekly Cleaning thru 7-27-13         6050-002                               100.00            67,716.81
08/08/13      208         Uver Saul Santa Cruz             EVENT AND WEEKLY CLEANING THRU                 6050-002                               100.00            67,616.81
                                                           7-27-13
08/08/13      209         JOSE PORTUGAL                    GARDENING WORK THRU 8/1/13                     6050-001                               210.00            67,406.81
08/08/13      210         AT&T                             AC# 323 876-8383 456 1 THRU 7/24/13            6020-002                               204.60            67,202.21
08/08/13      211         ON TRAC                          INVOICE # 7738712 DELIVERY ACT #               6009-000                                56.36            67,145.85
                                                           174037
08/08/13      212         The Gas Company                  1749 3/4 La Brea - thru 7/22/13 136 301 9812   6020-004                                  8.84           67,137.01
                                                           8
08/08/13      213         The Gas Company                  1749 La Brea - thru 7/22/13 134 201 9800 7     6020-004                                25.18            67,111.83
08/08/13      214         SECRETARY OF STATE               STATEMENT OF INFORMATION FILING FEE; 6040-000                                          20.00            67,091.83
                                                           Voided on 11/06/2013
                                                           Voided on 11/06/13
08/08/13      215         Margaret Lorenz                  FIELD REPRESENTATIVE SERVICES                  6016-000                              3,140.95           63,950.88
                                                           PERFORMED 7/16/13 - 7/31/13 INVOICE: 13
08/19/13      216         American Waste Industries        AC# 265283-000 TRASH SERVICES THRU             6020-001                               115.50            63,835.38
                                                           8/1/13
08/22/13      217         ON TRAC                          INVOICE # 7750659 DELIVERY ACT #               6009-000                                42.27            63,793.11
                                                           174037

                                                                                                    Subtotals :             $3,000.00          $4,939.51
                                                                                    20
  {} Asset reference(s)
                                Case 2:12-bk-50767-BR       Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                          Desc
                                                             Main Document    Page 21 of 72


                                                                       Ledger Report                                                                             Page: 13

Case Number:           2:12-BK-50767 BR                                                        Trustee:            Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                         Bank Name:          Rabobank, N.A.
                                                                                               Account:            ****480166 - Checking Acct-Cash Coll.
Taxpayer ID #:         XX-XXXXXXX                                                              Blanket Bond:       $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                     Separate Bond:      N/A
 Trans.    {Ref #} /                                                                                    Ledger        Receipts        Disbursements         Checking
  Date     Check #             Paid To / Received From           Description of Transaction              Code            $                  $            Account Balance
08/22/13      218         Billy Gonzalez                 Event and Weekly Cleaning thru 8-17-13         6050-002                               100.00            63,693.11
08/22/13      219         Uver Saul Santa Cruz           EVENT AND WEEKLY CLEANING THRU                 6050-002                               100.00            63,593.11
                                                         8-17-13
08/23/13      220         ROSEMARY LORD                  EXPENSES REIMBURSEMENT THRU 7/20/13 6050-004                                          297.73            63,295.38
08/26/13      221         Margaret Lorenz                FIELD REPRESENTATIVE SERVICES                  6016-000                              2,269.29           61,026.09
                                                         PERFORMED 8/01/13 - 8/15/13 INVOICE: 14
08/28/13      222         The Gas Company                1749 3/4 La Brea - thru 8/20/13 136 301 9812   6020-004                                  7.26           61,018.83
                                                         8
08/28/13      223         The Gas Company                1749 La Brea - thru 8/20/13 134 201 9800 7     6020-004                                22.32            60,996.51
08/30/13                  DANIEL OVERBERGER              SEPTEMBER 2013 RENT- YOGA                      4041-000            280.00                               61,276.51
08/30/13      224         Los Angeles DWP                ELECTRIC CHARGES THRU 8/22/13, ACCT            6020-003                               166.71            61,109.80
                                                         1-60-48117-01751
09/06/13                  DAISY JIAYU LIN                SEPTEMBER 2013 RENT - MEDITATION 5             4041-000            375.00                               61,484.80
                                                         SESSIONS @ $75 EACH
09/06/13                  MOSAIC, L.A.                   RENTAL INCOME FOR SEPTEMBER 2013               4041-000          8,000.00                               69,484.80
                                                         (AT 5 WEEKS)
09/06/13      225         M.L. ADAMS INSURANCE           PAYMENT #1 OF 2 FOR COMML GENERAL              6035-000                               929.75            68,555.05
                          SERVICES                       LIABILITY INSURANCE THRU 9-3-14 PER
                                                         ORDER OF 9-12-13
09/10/13                  DANIEL HOFF AGENCY, INC.       PARKING LOT RENTAL FOR 9/6/13                  4042-000            100.00                               68,655.05
09/10/13                  PATRICIA HOLMES AND JEFFERY REOCCURING EVENT INCOME SEPTEMBER 4041-000                            150.00                               68,805.05
                          W. POHN                     2013
09/12/13                  MATTHEW OSBORNE                SEPTEMBER 2013 RENT-WUSHU (8                   4041-000            800.00                               69,605.05
                                                         SESSIONS AT $100 EACH)
09/12/13                  MOSAIC, L.A.                   PARKING LOT RENTAL FEE ON 9-4-13               4042-000            250.00                               69,855.05
09/12/13      226         Uver Saul Santa Cruz           EVENT AND WEEKLY CLEANING THRU                 6050-002                               100.00            69,755.05

                                                                                                  Subtotals :             $9,955.00          $3,993.06
                                                                                  21
  {} Asset reference(s)
                                 Case 2:12-bk-50767-BR        Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                          Desc
                                                               Main Document    Page 22 of 72


                                                                          Ledger Report                                                                            Page: 14

Case Number:           2:12-BK-50767 BR                                                           Trustee:           Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                            Bank Name:         Rabobank, N.A.
                                                                                                  Account:           ****480166 - Checking Acct-Cash Coll.
Taxpayer ID #:         XX-XXXXXXX                                                                 Blanket Bond:      $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                        Separate Bond:     N/A
 Trans.    {Ref #} /                                                                                      Ledger        Receipts        Disbursements         Checking
  Date     Check #               Paid To / Received From             Description of Transaction            Code            $                  $            Account Balance
                                                           8-31-13
09/12/13      227         Billy Gonzalez                   Event and Weekly Cleaning thru 8-31-13         6050-002                               100.00            69,655.05
09/12/13      228         Margaret Lorenz                  FIELD REPRESENTATIVE SERVICES                  6016-000                              1,320.92           68,334.13
                                                           PERFORMED 8/16/13 - 8/31/13 INVOICE: 15
09/12/13      229         AT&T                             AC# 323 876-8383 456 1 THRU 8/24/13            6020-002                               205.41            68,128.72
09/12/13      230         Los Angeles DWP                  ELECTRIC, WATER, SANITATION CHARGES 6020-003                                          568.75            67,559.97
                                                           THRU 8/22/13 ACT# 1-60-48117-01749
09/17/13                  24 PEACES, INC FBO PDO/ ANNA     EVENT INCOME FOR 10/24/13                      4042-000          3,000.00                               70,559.97
                          HERBERT BRIAN LARRABEE
09/18/13      231         Margaret Lorenz                  FIELD REPRESENTATIVE SERVICES                  6016-000                              1,991.21           68,568.76
                                                           PERFORMED 9/1/13 - 9/15/13 INVOICE: 16
09/18/13      232         ON TRAC                          INVOICE # 7772321 DELIVERY ACT #               6009-000                                56.36            68,512.40
                                                           174037
09/18/13      233         American Waste Industries        AC# 265283-000 TRASH SERVICES THRU             6020-001                               115.50            68,396.90
                                                           9/1/13
09/18/13      234         M.L. ADAMS INSURANCE             PAYMENT #2 OF 2 FOR COMML GENERAL              6035-000                              1,814.26           66,582.64
                          SERVICES                         LIABILITY INSURANCE THRU 9-3-14 PER
                                                           ORDER OF 9-12-13
09/24/13                  MOSAIC, L.A.                     RENTAL FEE FOR SPECIAL EVENT ON                4041-000          1,500.00                               68,082.64
                                                           9/21/13
09/24/13      235         Uver Saul Santa Cruz             EVENT AND WEEKLY CLEANING THRU                 6050-002                               100.00            67,982.64
                                                           9-14-13
10/01/13      236         The Gas Company                  1749 La Brea - thru 9/19/13 134 201 9800 7     6020-004                                20.54            67,962.10
10/01/13      237         The Gas Company                  1749 3/4 La Brea - thru 9/19/13 136 301 9812   6020-004                                  8.33           67,953.77
                                                           8
10/01/13      238         Uver Saul Santa Cruz             EVENT AND WEEKLY CLEANING THRU                 6050-002                               100.00            67,853.77

                                                                                                    Subtotals :             $4,500.00          $6,401.28
                                                                                    22
  {} Asset reference(s)
                                 Case 2:12-bk-50767-BR           Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                        Desc
                                                                  Main Document    Page 23 of 72


                                                                             Ledger Report                                                                          Page: 15

Case Number:           2:12-BK-50767 BR                                                              Trustee:         Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                               Bank Name:       Rabobank, N.A.
                                                                                                     Account:         ****480166 - Checking Acct-Cash Coll.
Taxpayer ID #:         XX-XXXXXXX                                                                    Blanket Bond:    $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                           Separate Bond:   N/A
 Trans.    {Ref #} /                                                                                        Ledger       Receipts        Disbursements         Checking
  Date     Check #               Paid To / Received From                Description of Transaction           Code           $                  $            Account Balance
                                                              9-28-13
10/01/13      239         Billy Gonzalez                      Event and Weekly Cleaning thru 9-28-13       6050-002                                50.00            67,803.77
10/01/13      240         City of Los Angeles- Public Works   Invoice # 201333257A- INSPECTION FEE         6040-000                                68.50            67,735.27
                          Sanitation
10/01/13      241         MILLENIUM ALARM SYSTEMS             ALARM MONITORING 10/1/13 THRU                6030-000                               263.94            67,471.33
                                                              12/31/2013
10/02/13      242         Los Angeles DWP                     ELECTRIC CHARGES THRU 9/26/13, ACCT          6020-003                               234.81            67,236.52
                                                              953 910 0000
10/02/13      243         Margaret Lorenz                     FIELD REPRESENTATIVE SERVICES                6016-000                              1,634.54           65,601.98
                                                              PERFORMED 9/16/13 - 9/30/13 INVOICE: 17
10/04/13                  SARA VAN HORN                       UTILITIES PAYMENT ($40 FOR 1/2 OF 9-13       4050-000            120.00                               65,721.98
                                                              AND $80 FOR 10/13
10/04/13      244         JOSE PORTUGAL                       GARDENING WORK THRU 10/2/13                  6050-001                               175.00            65,546.98
10/04/13      245         ON TRAC                             INVOICE # 7785448 DELIVERY ACT #             6009-000                                56.52            65,490.46
                                                              174037
10/04/13      246         AT&T                                AC# 323 876-8383 456 1 THRU 9/24/13          6020-002                               209.32            65,281.14
10/04/13      247         BRUCE WORRALL                       MAINTENANCE/REPAIR WORK ON 10-2-13           6050-003                               136.31            65,144.83
10/11/13                  MOSAIC, L.A.                        RENTAL FEE FOR OCTOBER (4 WEEKS)             4041-000          6,400.00                               71,544.83
10/11/13                  PATRICIA HOLMES AND JEFFERY REOCCURING EVENT INCOME OCTOBER                      4041-000            200.00                               71,744.83
                          W. POHN                     2013
10/11/13                  DANIEL OVERBERGER                   OCTOBER 2013 RENT- YOGA                      4041-000            360.00                               72,104.83
10/11/13                  DAISY JIAYU LIN                     OCTOBER 2013 RENT - MEDITATION 4             4041-000            300.00                               72,404.83
                                                              SESSIONS @ $75 EACH
10/11/13      248         American Waste Industries           AC# 265283-000 TRASH SERVICES THRU           6020-001                               115.50            72,289.33
                                                              10/1/13
10/16/13                  SARA VAN HORN                       CASTING WORKSHOPS RENTAL FEE (x4             4041-000            240.00                               72,529.33
                                                                                                       Subtotals :           $7,620.00          $2,944.44
                                                                                       23
  {} Asset reference(s)
                                Case 2:12-bk-50767-BR        Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                         Desc
                                                              Main Document    Page 24 of 72


                                                                       Ledger Report                                                                             Page: 16

Case Number:           2:12-BK-50767 BR                                                         Trustee:           Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                          Bank Name:         Rabobank, N.A.
                                                                                                Account:           ****480166 - Checking Acct-Cash Coll.
Taxpayer ID #:         XX-XXXXXXX                                                               Blanket Bond:      $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                      Separate Bond:     N/A
 Trans.    {Ref #} /                                                                                     Ledger       Receipts        Disbursements         Checking
  Date     Check #              Paid To / Received From           Description of Transaction              Code           $                  $            Account Balance
                                                          WORKSHOPS @ $60 EACH)
10/16/13                  MJZ                             PARKING LOT RENTAL ON 10-17-13                4042-000          1,000.00                               73,529.33
10/17/13      249         ON TRAC                         INVOICE # 7796437 DELIVERY ACT #              6009-000                                56.52            73,472.81
                                                          174037
10/17/13      250         Margaret Lorenz                 FIELD REPRESENTATIVE SERVICES                 6016-000                              1,907.18           71,565.63
                                                          PERFORMED 10/01/13 - 10/15/13 INVOICE:
                                                          18
10/23/13                  SARA VAN HORN                   CASTING WORKSHOP RENTAL FEE 2                 4041-000            120.00                               71,685.63
                                                          WORKSHOPS
10/23/13                  HAMBURGER HOME DBA AVIVA        PARKING FEE AND RENTAL DEPOSIT                4042-000            375.00                               72,060.63
                          FAMILY CHILDREN SERVICES
10/24/13      251         Billy Gonzalez                  Event and Weekly Cleaning thru 10-19-13       6050-002                                60.00            72,000.63
10/24/13      252         Uver Saul Santa Cruz            EVENT AND WEEKLY CLEANING THRU                6050-002                                50.00            71,950.63
                                                          10-5-13
10/24/13      253         City of Los Angeles             Inv#1161276 CITY ALARM FEE                    6050-003                               309.00            71,641.63
10/25/13                  ANDREA QUINN WILSON AND         DEPOSIT FOR EVENT ON 11/16/13                 4042-000          1,875.00                               73,516.63
                          CHRIS WILSON
10/25/13                  JOHN CROSBY                     DEPOSIT FOR EVENT ON 1/11/14                  4042-000            600.00                               74,116.63
10/25/13      254         The Gas Company                 1749 3/4 La Brea - thru 10/17/13 136 301 9812 6020-004                                  6.95           74,109.68
                                                          8
10/25/13      255         The Gas Company                 1751 La Brea - thru 10/17/13 142 601 9800 8   6020-004                                52.14            74,057.54
10/30/13                  SARA VAN HORN                   WORKSHOP RENTAL FEE FOR 11/2/13               4041-000             60.00                               74,117.54
10/31/13      256         CITY OF LOS ANGELES             2014 ALARM PERMIT #0213086-51                 6030-000                                30.00            74,087.54
11/05/13                  SARA VAN HORN                   UTILITIES PAYMENT FOR NOVEMBER                4050-000             80.00                               74,167.54
11/05/13                  PATRICIA HOLMES AND JEFFERY REOCCURING EVENT INCOME NOVEMBER 4041-000                             250.00                               74,417.54
                          W. POHN                     2013
                                                                                                    Subtotals :           $4,360.00          $2,471.79
                                                                                  24
  {} Asset reference(s)
                                 Case 2:12-bk-50767-BR        Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                      Desc
                                                               Main Document    Page 25 of 72


                                                                       Ledger Report                                                                           Page: 17

Case Number:           2:12-BK-50767 BR                                                        Trustee:          Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                         Bank Name:        Rabobank, N.A.
                                                                                               Account:          ****480166 - Checking Acct-Cash Coll.
Taxpayer ID #:         XX-XXXXXXX                                                              Blanket Bond:     $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                     Separate Bond:    N/A
 Trans.    {Ref #} /                                                                                   Ledger       Receipts        Disbursements         Checking
  Date     Check #               Paid To / Received From          Description of Transaction            Code           $                  $            Account Balance
11/06/13      214         SECRETARY OF STATE               STATEMENT OF INFORMATION FILING FEE; 6040-000                                      -20.00           74,437.54
                                                           Voided on 11/06/2013
                                                           Voided: check issued on 08/08/13
11/06/13      257         Billy Gonzalez                   EVENT MONITOR ($135) ON 10/24/13 AND                                              245.00            74,192.54
                                                           CLEANING ($110) THRU 10/25/13
                                                             CLEANING ($110) THRU          110.00     6050-002                                                 74,192.54
                                                             10/25/13
                                                             EVENT MONITOR                 135.00     6044-000                                                 74,192.54
                                                             ($135) ON 10/24/13
11/06/13      258         Margaret Lorenz                  FIELD REPRESENTATIVE SERVICES              6016-000                              2,114.17           72,078.37
                                                           PERFORMED 10/16/13 - 10/31/13 INVOICE:
                                                           19
11/06/13      259         ROSEMARY LORD                    EXPENSES REIMBURSEMENT THRU                6050-004                               266.53            71,811.84
                                                           10/21/13
11/06/13      260         SECRETARY OF STATE               STATEMENT OF INFORMATION FILING FEE 6040-000                                       20.00            71,791.84
                                                           (Replace stale dated check); Voided on
                                                           12/05/2013
                                                           Voided on 12/05/13
11/07/13                  SARA VAN HORN                    WORKSHOP RENTAL FEES                       4041-000            120.00                               71,911.84
11/07/13                  DAISY JIAYU LIN                  NOVEMBER/DECEMBER 2013 RENT -              4041-000            675.00                               72,586.84
                                                           MEDITATION 9 SESSIONS @ $75 EACH
11/07/13                  DANIEL OVERBERGER                NOVEMBER 2013 RENT- YOGA                   4041-000            320.00                               72,906.84
11/07/13                  MOSAIC, L.A.                     RENTAL FEE FOR NOVEMBER (4 WEEKS)          4041-000          6,400.00                               79,306.84
11/07/13                  BEVERLY A. FREEMAN               RENTAL FEE FOR PEO CHAPTER GA              4042-000            125.00                               79,431.84
                                                           MEETING ON 11/11/13
11/07/13      261         AT&T                             AC# 323 876-8383 456 1 THRU 10/24/13       6020-002                               220.13            79,211.71


                                                                                                  Subtotals :           $7,640.00          $2,845.83
                                                                                  25
  {} Asset reference(s)
                                Case 2:12-bk-50767-BR       Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                        Desc
                                                             Main Document    Page 26 of 72


                                                                      Ledger Report                                                                            Page: 18

Case Number:           2:12-BK-50767 BR                                                       Trustee:           Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                        Bank Name:         Rabobank, N.A.
                                                                                              Account:           ****480166 - Checking Acct-Cash Coll.
Taxpayer ID #:         XX-XXXXXXX                                                             Blanket Bond:      $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                    Separate Bond:     N/A
 Trans.    {Ref #} /                                                                                  Ledger        Receipts        Disbursements         Checking
  Date     Check #             Paid To / Received From           Description of Transaction            Code            $                  $            Account Balance
11/07/13      262         ON TRAC                        INVOICE # 7811606 DELIVERY ACT #            6009-000                                 84.78            79,126.93
                                                         174037
11/07/13      263         Los Angeles DWP                ELECTRIC CHARGES THRU 10/24/13, ACCT 6020-003                                       162.82            78,964.11
                                                         953 910 0000
11/14/13                  SARA VAN HORN                  WORKSHOP RENTAL FEE FOR 11/14/13            4041-000              60.00                               79,024.11
11/14/13                  VALET OF THE DOLLS, LLC        PARKING LOT RENTAL ON 11/22/13              4042-000             500.00                               79,524.11
11/15/13                  ANDREA QUINN WILSON AND        RENTAL FEE FOR EVENT ON 11/16/13            4042-000           1,875.00                               81,399.11
                          CHRIS WILSON
11/15/13      264         American Waste Industries      AC# 265283-000 TRASH SERVICES THRU          6020-001                                121.27            81,277.84
                                                         11/1/13
11/15/13      265         Los Angeles DWP                ELECTRIC, WATER & SEWER CHARGES             6020-003                               1,645.80           79,632.04
                                                         8/22/13-9/25/13 @ 956.26 & 9/26/13-10/23/13
                                                         @ 689.54, ACCT 853 910 0000
11/20/13                  SARA VAN HORN                  WORKSHOP RENTAL FEE FOR 2                   4041-000             120.00                               79,752.04
                                                         WORKSHOPS
11/21/13      266         U.S. Trustee                   FOR P.E. THRU 9-30-13 2ND QTR CH 11         6001-000                                650.00            79,102.04
                                                         UST FEES FOR ACCT #732-12-50767
11/21/13      267         LA County Tax Collector        Payment #1 for 7/1/13-6/30/14 Property Taxes 6006-003                              3,959.58           75,142.46
                                                         for 1749 LaBrea Ave, LA, CA 90046
                                                         (Assessors #5548001008
11/21/13      268         CITY OF LOS ANGELES            ACCT# 0000570997-0001-9 FIRE PERMIT         6040-000                                528.00            74,614.46
                                                         RENEWAL FOR 2014
11/21/13      269         JOSE PORTUGAL                  GARDENING & PARKING LOT WORK THRU           6050-001                                175.00            74,439.46
                                                         11/13/13
11/21/13      270         ON TRAC                        INVOICE # 7819285 DELIVERY ACT #            6009-000                                 14.13            74,425.33
                                                         174037


                                                                                                Subtotals :             $2,555.00          $7,341.38
                                                                                 26
  {} Asset reference(s)
                                Case 2:12-bk-50767-BR       Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                         Desc
                                                             Main Document    Page 27 of 72


                                                                      Ledger Report                                                                             Page: 19

Case Number:           2:12-BK-50767 BR                                                        Trustee:           Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                         Bank Name:         Rabobank, N.A.
                                                                                               Account:           ****480166 - Checking Acct-Cash Coll.
Taxpayer ID #:         XX-XXXXXXX                                                              Blanket Bond:      $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                     Separate Bond:     N/A
 Trans.    {Ref #} /                                                                                   Ledger        Receipts        Disbursements         Checking
  Date     Check #             Paid To / Received From           Description of Transaction             Code            $                  $            Account Balance
11/21/13      271         Margaret Lorenz                FIELD REPRESENTATIVE SERVICES            6016-000                                   1,883.88           72,541.45
                                                         PERFORMED 11/1/13 - 11/15/13 INVOICE: 20
11/21/13      272         CALIFORNIA FAIR PLAN           INSTALLMENT #1 FIRE INSURANCE,                6035-000                              1,027.70           71,513.75
                                                         POLICY # COM 2359665 03 (INVOICE DATE
                                                         11/14/13)
11/21/13      273         Billy Gonzalez                 CLEANING THRU 11/9/13                         6050-002                               170.00            71,343.75
11/21/13      274         JIM STELIOTES                  CLEANING ON 10-12-2013                        6050-002                                90.00            71,253.75
11/22/13                  OFF THEIR ROCKERS-S3 MOVING RENTAL FEE FOR BETTY WHITE SHOW ON 4042-000                          350.00                               71,603.75
                          TV, LLC                     11/21/13
11/22/13      275         The Gas Company                1751 La Brea - thru 11/18/13 142 601 9800 8   6020-004                                74.75            71,529.00
11/22/13      276         The Gas Company                1749 3/4 La Brea - thru 11/18/13 136 301 9812 6020-004                                  8.68           71,520.32
                                                         8
12/05/13                  MOSAIC, L.A.                   RENTAL FEE FOR DECEMBER (5 SUNDAYS) 4041-000                    8,000.00                               79,520.32
12/05/13                  DANIEL OVERBERGER              DECEMBER 2013 RENT- YOGA                      4041-000            240.00                               79,760.32
12/05/13                  SARA VAN HORN                  WORKSHOP RENTAL FEE FOR 2                     4041-000            200.00                               79,960.32
                                                         WORKSHOPS
                                                         WORKSHOP RENTAL FEE                120.00     4041-000                                                 79,960.32
                                                         FOR 2 WORKSHOPS
                                                           DECEMBER UTILITY                   80.00    4050-000                                                 79,960.32
                                                           PAYMENT
12/05/13      260         SECRETARY OF STATE             STATEMENT OF INFORMATION FILING FEE 6040-000                                          -20.00           79,980.32
                                                         (Replace stale dated check); Voided on
                                                         12/05/2013
                                                         Voided: check issued on 11/06/13
12/05/13      277         ANTIQUE STOVE HEAVEN           OVEN REPAIRS                                  6050-003                                85.00            79,895.32
12/10/13      278         Margaret Lorenz                FIELD REPRESENTATIVE SERVICES                 6016-000                              1,255.29           78,640.03

                                                                                                 Subtotals :             $8,790.00          $4,575.30
                                                                                 27
  {} Asset reference(s)
                                Case 2:12-bk-50767-BR       Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                     Desc
                                                             Main Document    Page 28 of 72


                                                                     Ledger Report                                                                        Page: 20

Case Number:           2:12-BK-50767 BR                                                      Trustee:         Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                       Bank Name:       Rabobank, N.A.
                                                                                             Account:         ****480166 - Checking Acct-Cash Coll.
Taxpayer ID #:         XX-XXXXXXX                                                            Blanket Bond:    $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                   Separate Bond:   N/A
 Trans.    {Ref #} /                                                                               Ledger        Receipts        Disbursements       Checking
  Date     Check #             Paid To / Received From          Description of Transaction          Code            $                  $          Account Balance
                                                         PERFORMED 11/16/13 - 11/30/13 INVOICE:
                                                         21
12/10/13      279         Billy Gonzalez                 CLEANING THRU 11/23/13                   6050-002                               120.00           78,520.03
12/10/13      280         ON TRAC                        INVOICE # 7832235 DELIVERY ACT #         6009-000                                70.45           78,449.58
                                                         174037
12/11/13                  SARA VAN HORN                  WORKSHOP RENTAL FEE FOR 2                4041-000             120.00                             78,569.58
                                                         WORKSHOPS
12/11/13                  PATRICIA HOLMES AND JEFFERY REOCCURING EVENT INCOME DECEMBER 4041-000                        200.00                             78,769.58
                          W. POHN                     2013
12/11/13                  HAMBURGER HOME DBA AVIVA       PARKING FEE AND RENTAL DEPOSIT           4042-000             800.00                             79,569.58
                          FAMILY CHILDREN SERVICES       REMAINING RENTAL FEE FOR 12/19/13
                                                         LUNCHEON
12/16/13      281         American Waste Industries      AC# 265283-000 TRASH SERVICES THRU       6020-001                               121.27           79,448.31
                                                         12/1/13
12/16/13      282         ON TRAC                        INVOICE # 7838967 DELIVERY ACT #         6009-000                                14.09           79,434.22
                                                         174037
12/16/13      283         EDUARDO SANTA CRUZ             EVENT AND WEEKLY CLEANING THRU           6050-002                               110.00           79,324.22
                                                         12/7/13
12/17/13                  SARA VAN HORN                  WORKSHOP RENTAL FEE FOR 2                4041-000             120.00                             79,444.22
                                                         WORKSHOPS
12/17/13                  OFF THEIR ROCKERS-S3 MOVING RENTAL FEE FOR BETTY WHITE SHOW ON 4042-000                      350.00                             79,794.22
                          TV, LLC                     12/13/13
12/20/13                  NBC STUDIOS, LLC #21           RENTAL FEE FOR FILM SHOOT ON 12/19/13 4042-000              7,000.00                             86,794.22
12/26/13                  DANIEL OVERBERGER              JANUARY 2014 RENT- YOGA                  4041-000             320.00                             87,114.22
12/27/13      284         EDUARDO SANTA CRUZ             EVENT AND WEEKLY CLEANING THRU           6050-002                               145.00           86,969.22
                                                         12/21/13

                                                                                              Subtotals :            $8,910.00          $580.81
                                                                               28
  {} Asset reference(s)
                                Case 2:12-bk-50767-BR            Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                         Desc
                                                                  Main Document    Page 29 of 72


                                                                           Ledger Report                                                                             Page: 21

Case Number:           2:12-BK-50767 BR                                                             Trustee:           Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                              Bank Name:         Rabobank, N.A.
                                                                                                    Account:           ****480166 - Checking Acct-Cash Coll.
Taxpayer ID #:         XX-XXXXXXX                                                                   Blanket Bond:      $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                          Separate Bond:     N/A
 Trans.    {Ref #} /                                                                                        Ledger        Receipts        Disbursements         Checking
  Date     Check #             Paid To / Received From                Description of Transaction             Code            $                  $            Account Balance
12/27/13      285         Margaret Lorenz                     FIELD REPRESENTATIVE SERVICES                 6016-000                              2,402.08           84,567.14
                                                              PERFORMED 12/01/13 - 12/1513 INVOICE:
                                                              22
01/02/14                  DOLORES L. FAZZINO R.N. A           RENTAL FEE FOR EVENT ON 1/6/14                4042-000            200.00                               84,767.14
                          PROFESSIONAL NURSING
                          CORPORATION
01/02/14      286         The Gas Company                     1749 3/4 La Brea - thru 12/18/13 136 301 9812 6020-004                                  7.39           84,759.75
                                                              8
01/02/14      287         The Gas Company                     1751 La Brea - thru 12/18/13 142 601 9800 8   6020-004                               110.11            84,649.64
01/02/14      288         MILLENIUM ALARM SYSTEMS             ALARM MONITORING 1/1/2014 THRU                6030-000                               263.94            84,385.70
                                                              3/31/2014
01/02/14      289         City of Los Angeles-False Alarms    Inv# 1200644, 12-17-13 False Alarm            6050-003                               359.00            84,026.70
01/02/14      290         City of Los Angeles- Public Works   Invoice # 20135743918- INSPECTION FEE         6040-000                                68.50            83,958.20
                          Sanitation
01/02/14      291         INTERNATIONAL SURETIES, LTD.        BOND # 016052232 BOND PAYMENT 1/17/14 6003-000                                      1,000.00           82,958.20
                                                              TO 1/17/15
01/08/14                  PATRICIA HOLMES AND JEFFERY REOCCURING EVENT INCOME JANUARY                       4041-000            150.00                               83,108.20
                          W. POHN                     2014 (THEY OWE ADDTITIONAL FEE OF
                                                      $50)
01/08/14                  SARA VAN HORN                       WORKSHOP RENTAL FEE FOR 2                     4041-000            120.00                               83,228.20
                                                              WORKSHOPS
01/08/14                  SARA VAN HORN                       JANUARY UTILITIES PAYMENT                     4050-000             80.00                               83,308.20
01/08/14                  DAISY JIAYU LIN                     RENTAL FEE FOR 1/5/14 - MEDITATION 1          4041-000             75.00                               83,383.20
                                                              SESSION
01/08/14                  JOHN CROSBY                         REMAINING RENTAL FEE FOR 1/11/14              4042-000          2,400.00                               85,783.20
                                                              EVENT


                                                                                                      Subtotals :             $3,025.00          $4,211.02
                                                                                      29
  {} Asset reference(s)
                                 Case 2:12-bk-50767-BR        Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                      Desc
                                                               Main Document    Page 30 of 72


                                                                       Ledger Report                                                                           Page: 22

Case Number:           2:12-BK-50767 BR                                                        Trustee:          Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                         Bank Name:        Rabobank, N.A.
                                                                                               Account:          ****480166 - Checking Acct-Cash Coll.
Taxpayer ID #:         XX-XXXXXXX                                                              Blanket Bond:     $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                     Separate Bond:    N/A
 Trans.    {Ref #} /                                                                                   Ledger       Receipts        Disbursements         Checking
  Date     Check #               Paid To / Received From          Description of Transaction            Code           $                  $            Account Balance
01/08/14                  MOSAIC, L.A.                     RENTAL FEE FOR JANUARY (4 WEEKS)           4041-000          6,400.00                               92,183.20
01/13/14                  OFF THEIR ROCKERS-S3 MOVING RENTAL FEE FOR BETTY WHITE SHOW ON 4042-000                         350.00                               92,533.20
                          TV, LLC                     1/9/14
01/14/14      292         JOSE PORTUGAL                    GARDENING & PARKING LOT WORK THRU          6050-001                               155.00            92,378.20
                                                           1/10/14
01/14/14      293         ON TRAC                          INVOICE # 7851914 DELIVERY ACT #           6009-000                                70.30            92,307.90
                                                           174037
01/14/14      294         ROSEMARY LORD                    SUPPLIES REIMBURSEMENT THRU 12/2/13 6050-004                                      335.31            91,972.59
01/14/14      295         EDUARDO SANTA CRUZ               EVENT AND WEEKLY CLEANING THRU             6050-002                               230.00            91,742.59
                                                           1/4/2014
01/14/14      296         JR Grease Services               REPAIRS AND MAINTENANCE                    6050-003                               149.00            91,593.59
01/14/14      297         Margaret Lorenz                  FIELD REPRESENTATIVE SERVICES              6016-000                              3,115.71           88,477.88
                                                           PERFORMED 12/16/13 - 12/31/13 INVOICE:
                                                           23
01/14/14      298         Uver Saul Santa Cruz             ELECTRICAL WORK ($680) AND PARTS           6050-005                              1,243.29           87,234.59
                                                           ($563.29) FOR PE 12/29/13
01/14/14      299         Los Angeles DWP                  ELECTRIC, WATER & SEWER CHARGES            6020-003                               724.91            86,509.68
                                                           THRU 11/21/13, ACCT 853 910 0000
01/14/14      300         Los Angeles DWP                  ELECTRIC, WATER & SEWER CHARGES            6020-003                               669.99            85,839.69
                                                           THRU 12/26/13, ACCT 853 910 0000
01/14/14      301         Los Angeles DWP                  ELECTRIC CHARGES THRU 11/21/13, ACCT 6020-003                                     166.20            85,673.49
                                                           953 910 0000
01/14/14      302         Los Angeles DWP                  ELECTRIC CHARGES THRU 12/27/13, ACCT 6020-003                                     107.56            85,565.93
                                                           953 910 0000
01/14/14      303         AT&T                             AC# 323 876-8383 456 1 THRU 11/24/13       6020-002                               230.11            85,335.82
01/14/14      304         AT&T                             AC# 323 876-8383 456 1 THRU 12/24/13       6020-002                               221.01            85,114.81

                                                                                                  Subtotals :           $6,750.00          $7,418.39
                                                                                 30
  {} Asset reference(s)
                                Case 2:12-bk-50767-BR       Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                     Desc
                                                             Main Document    Page 31 of 72


                                                                     Ledger Report                                                                          Page: 23

Case Number:           2:12-BK-50767 BR                                                      Trustee:         Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                       Bank Name:       Rabobank, N.A.
                                                                                             Account:         ****480166 - Checking Acct-Cash Coll.
Taxpayer ID #:         XX-XXXXXXX                                                            Blanket Bond:    $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                   Separate Bond:   N/A
 Trans.    {Ref #} /                                                                               Ledger        Receipts        Disbursements         Checking
  Date     Check #             Paid To / Received From          Description of Transaction          Code            $                  $            Account Balance
01/22/14      306         American Waste Industries      AC# 265283-000 TRASH SERVICES THRU       6020-001                                121.27            84,993.54
                                                         1/1/14
01/25/14      305         Margaret Lorenz                FIELD REPRESENTATIVE SERVICES            6016-000                               3,219.91           81,773.63
                                                         PERFORMED 1/1/14 - 1/15/14 INVOICE: 24
01/30/14                  SARA VAN HORN                  WORKSHOP RENTAL FEE FOR 2                4041-000             120.00                               81,893.63
                                                         WORKSHOPS
01/30/14                  DAISY JIAYU LIN                RENTAL FEE FOR 3 MEDITATION              4041-000             225.00                               82,118.63
                                                         SESSIONS
01/30/14                  P.E.O. SISTERHOOD CHAPTER      RENTAL FEE FOR MEETING ON 1/13/14        4042-000             125.00                               82,243.63
                          GA
01/30/14                  OFF THEIR ROCKERS-S3 MOVING RENTAL FEE FOR BETTY WHITE SHOW ON 4042-000                      350.00                               82,593.63
                          TV, LLC                     1/15/14
01/30/14                  OFF THEIR ROCKERS-S3 MOVING RENTAL FEE FOR BETTY WHITE SHOW ON 4042-000                      350.00                               82,943.63
                          TV, LLC                     1/22/14
01/30/14      307         EDUARDO SANTA CRUZ             EVENT AND WEEKLY CLEANING THRU           6050-002                                230.00            82,713.63
                                                         1/18/2014
01/30/14      308         ON TRAC                        INVOICE # 7863560 DELIVERY ACT #         6009-000                                 28.12            82,685.51
                                                         174037
01/30/14      309         U.S. Trustee                   FOR P.E. 12-31-13 4th QTR CH 11 UST FEES 6001-000                                650.00            82,035.51
                                                         FOR ACCT #732-12-50767
01/30/14      310         THE DRAIN DUDES                SEWER CLEANOUT 1/11/14 CONTACT NO.       6020-006                               3,200.00           78,835.51
                                                         12799
01/30/14      311         ROBERT MEDONIS                 EVENT SUPERVISOR AND CLEAN-UP            6050-002                                135.00            78,700.51
                                                         CREW AFTER EVENT ON 1/11/14
01/31/14                  OFF THEIR ROCKERS-S3 MOVING RENTAL FEE FOR BETTY WHITE SHOW ON 4042-000                      350.00                               79,050.51
                          TV, LLC                     1/24/14


                                                                                              Subtotals :            $1,520.00          $7,584.30
                                                                               31
  {} Asset reference(s)
                                 Case 2:12-bk-50767-BR        Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                          Desc
                                                               Main Document    Page 32 of 72


                                                                         Ledger Report                                                                             Page: 24

Case Number:           2:12-BK-50767 BR                                                          Trustee:            Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                           Bank Name:          Rabobank, N.A.
                                                                                                 Account:            ****480166 - Checking Acct-Cash Coll.
Taxpayer ID #:         XX-XXXXXXX                                                                Blanket Bond:       $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                       Separate Bond:      N/A
 Trans.    {Ref #} /                                                                                      Ledger        Receipts        Disbursements         Checking
  Date     Check #               Paid To / Received From           Description of Transaction              Code            $                  $            Account Balance
01/31/14                  SARA VAN HORN                    WORKSHOP RENTAL FEE FOR 1                      4041-000             60.00                               79,110.51
                                                           WORKSHOP
01/31/14                  OFF THEIR ROCKERS-S3 MOVING RENTAL FEE FOR BETTY WHITE SHOW ON 4042-000                             350.00                               79,460.51
                          TV, LLC                     1/29/14
01/31/14      312         The Gas Company                  1751 La Brea - thru 1/22/14 142 601 9800 8     6020-004                               127.84            79,332.67
01/31/14      313         The Gas Company                  1749 3/4 La Brea - thru 1/22/14 136 301 9812   6020-004                                  9.43           79,323.24
                                                           8
01/31/14      314         The Gas Company                  1749 N La Brea - thru 1/22/14 134 201 9800 7 6020-004                                 107.93            79,215.31
01/31/14      315         Los Angeles DWP                  ELECTRIC CHARGES THRU 1/28/14, ACCT            6020-003                               138.81            79,076.50
                                                           953 910 0000
02/04/14                  DAISY JIAYU LIN                  RENTAL FEE FOR 9 MEDITATION                    4041-000            675.00                               79,751.50
                                                           SESSIONS
02/04/14                  SARA VAN HORN                    FEB. UTILITIES ($80) & RENTAL FEE FOR 3                            260.00                               80,011.50
                                                           WORKSHOPS ($180)
                                                                                               180.00     4041-000                                                 80,011.50
                                                                                                80.00     4041-000                                                 80,011.50
02/04/14                  MOSAIC, L.A.                     RENTAL FEE FOR FEBRUARY (4 WEEKS)              4041-000          6,400.00                               86,411.50
02/04/14      316         Margaret Lorenz                  FIELD REPRESENTATIVE SERVICES                  6016-000                              2,984.25           83,427.25
                                                           PERFORMED 1/16/14 - 1/31/14 INVOICE: 25
02/04/14      317         AT&T                             AC# 323 876-8383 456 1 THRU 1/24/14            6020-002                               220.38            83,206.87
02/06/14                  DANIEL OVERBERGER                FEBRUARY 2014 RENT- YOGA                       4041-000            320.00                               83,526.87
02/06/14                  THE CORTEZ BROTHERS, LLC         PARKING LOT RENTAL ON 2/5/14                   4042-000            500.00                               84,026.87
02/06/14      318         EDUARDO SANTA CRUZ               EVENT AND WEEKLY CLEANING THRU                 6050-002                               100.00            83,926.87
                                                           2/1/2014
02/06/14      319         JIM STELIOTES                    MAINTENANCE AND CLEAN-UP THRU 2/4/14 6050-003                                         205.00            83,721.87


                                                                                                    Subtotals :             $8,565.00          $3,893.64
                                                                                    32
  {} Asset reference(s)
                                Case 2:12-bk-50767-BR       Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                     Desc
                                                             Main Document    Page 33 of 72


                                                                     Ledger Report                                                                          Page: 25

Case Number:           2:12-BK-50767 BR                                                      Trustee:         Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                       Bank Name:       Rabobank, N.A.
                                                                                             Account:         ****480166 - Checking Acct-Cash Coll.
Taxpayer ID #:         XX-XXXXXXX                                                            Blanket Bond:    $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                   Separate Bond:   N/A
 Trans.    {Ref #} /                                                                               Ledger        Receipts        Disbursements         Checking
  Date     Check #             Paid To / Received From          Description of Transaction          Code            $                  $            Account Balance
02/13/14                  PATRICIA HOLMES AND JEFFERY REOCCURING EVENT INCOME FEBRUARY            4041-000             200.00                               83,921.87
                          W. POHN                     2014 (INCLUDES ADDTITIONAL FEE OWED
                                                      OF $50)
02/13/14                  SARA VAN HORN                  WORKSHOP RENTAL FEE FOR 2                4041-000             120.00                               84,041.87
                                                         WORKSHOPS
02/13/14      320         ON TRAC                        INVOICE # 7880863 DELIVERY ACT #         6009-000                                 56.36            83,985.51
                                                         174037
02/13/14      321         American Waste Industries      AC# 265283-000 TRASH SERVICES THRU       6020-001                                121.27            83,864.24
                                                         2/1/14
02/19/14      322         Margaret Lorenz                FIELD REPRESENTATIVE SERVICES            6016-000                               2,140.62           81,723.62
                                                         PERFORMED 2/1/14 - 2/15/14 INVOICE: 26
02/21/14                  SARA VAN HORN                  WORKSHOP RENTAL FEE FOR 2                4041-000             120.00                               81,843.62
                                                         WORKSHOPS
02/21/14                  MOSAIC, L.A.                   PARKING LOT RENTAL FEE ON 2/16/14        4042-000             400.00                               82,243.62
02/21/14      323         EDUARDO SANTA CRUZ             EVENT AND WEEKLY CLEANING THRU           6050-002                                110.00            82,133.62
                                                         2/15/2014
02/21/14      324         Uver Saul Santa Cruz           SMOKE ALARM REWIRING/INSTALLATION 1 6050-003                                      30.00            82,103.62
                                                         HOUR @ $30
02/26/14                  SARA VAN HORN                  WORKSHOP RENTAL FEE FOR 1                4041-000              60.00                               82,163.62
                                                         WORKSHOP
02/26/14      325         BRUCE WORRALL                  MAINTENANCE/REPAIR WORK ON 2/20/14       6050-003                                116.87            82,046.75
02/26/14      326         Los Angeles DWP                ELECTRIC, WATER & SEWER CHARGES          6020-003                                591.08            81,455.67
                                                         THRU 1/28/14, ACCT 853 910 0000
03/05/14                  DANIEL OVERBERGER              MARCH 2014 RENT- YOGA                    4041-000             360.00                               81,815.67
03/05/14                  SARA VAN HORN                  WORKSHOP RENTAL FEE FOR 2                4041-000             120.00                               81,935.67
                                                         WORKSHOPS

                                                                                              Subtotals :            $1,380.00          $3,166.20
                                                                               33
  {} Asset reference(s)
                                 Case 2:12-bk-50767-BR        Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                         Desc
                                                               Main Document    Page 34 of 72


                                                                         Ledger Report                                                                            Page: 26

Case Number:           2:12-BK-50767 BR                                                          Trustee:            Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                           Bank Name:          Rabobank, N.A.
                                                                                                 Account:            ****480166 - Checking Acct-Cash Coll.
Taxpayer ID #:         XX-XXXXXXX                                                                Blanket Bond:       $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                       Separate Bond:      N/A
 Trans.    {Ref #} /                                                                                      Ledger        Receipts       Disbursements         Checking
  Date     Check #               Paid To / Received From           Description of Transaction              Code            $                 $            Account Balance
03/05/14                  SARA VAN HORN                    MARCH UTILITIES PAYMENT                        4050-000             80.00                              82,015.67
03/05/14                  SARAH M FAUBION                  EVENT INCOME - WRITERS MEETING                 4042-000             50.00                              82,065.67
03/07/14      327         Los Angeles DWP                  ELECTRIC CHARGES THRU 2/26/14, ACCT            6020-003                              121.43            81,944.24
                                                           953 910 0000
03/07/14      328         ON TRAC                          INVOICE # 7896132 DELIVERY ACT #               6009-000                               58.60            81,885.64
                                                           174037
03/07/14      329         Margaret Lorenz                  FIELD REPRESENTATIVE SERVICES                  6016-000                             1,221.84           80,663.80
                                                           PERFORMED 2/16/14 - 2/28/14 INVOICE: 27
03/07/14      330         The Gas Company                  1749 3/4 La Brea - thru 2/21/14 136 301 9812   6020-004                                 8.72           80,655.08
                                                           8
03/07/14      331         The Gas Company                  1751 La Brea - thru 2/21/14 142 601 9800 8     6020-004                              125.25            80,529.83
03/07/14      332         The Gas Company                  1749 N La Brea - thru 2/21/14 134 201 9800 7 6020-004                                130.02            80,399.81
03/07/14      333         Margaret Lorenz                  EXP. REIMBURSEMENT- GO DADDY                   6019-000                              105.22            80,294.59
                                                           WEBSITE RENEWAL
03/10/14      334         Los Angeles DWP                  ELECTRIC, WATER & SEWER CHARGES                6020-003                              587.96            79,706.63
                                                           THRU21/26/14, ACCT 853 910 0000
03/11/14                  SARA VAN HORN                    WORKSHOP RENTAL FEE FOR 2                      4041-000            120.00                              79,826.63
                                                           WORKSHOPS
03/11/14                  PATRICIA HOLMES AND JEFFERY REOCCURING EVENT INCOME MARCH                       4041-000            200.00                              80,026.63
                          W. POHN                     2014- 4 SESSIONS
03/13/14      335         American Waste Industries        AC# 265283-000 TRASH SERVICES THRU             6020-001                              121.27            79,905.36
                                                           3/1/14
03/13/14      336         AT&T                             AC# 323 876-8383 456 1 THRU 2/24/14            6020-002                              220.29            79,685.07
03/13/14      337         EDUARDO SANTA CRUZ               EVENT AND WEEKLY CLEANING THRU                 6050-002                              100.00            79,585.07
                                                           3/8/2014
03/13/14      338         ON TRAC                          INVOICE #7902631 DELIVERY ACT # 174037 6009-000                                       14.65            79,570.42

                                                                                                    Subtotals :              $450.00          $2,815.25
                                                                                    34
  {} Asset reference(s)
                                Case 2:12-bk-50767-BR            Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                          Desc
                                                                  Main Document    Page 35 of 72


                                                                           Ledger Report                                                                              Page: 27

Case Number:           2:12-BK-50767 BR                                                              Trustee:           Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                               Bank Name:         Rabobank, N.A.
                                                                                                     Account:           ****480166 - Checking Acct-Cash Coll.
Taxpayer ID #:         XX-XXXXXXX                                                                    Blanket Bond:      $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                           Separate Bond:     N/A
 Trans.    {Ref #} /                                                                                         Ledger        Receipts        Disbursements         Checking
  Date     Check #             Paid To / Received From                Description of Transaction              Code            $                  $            Account Balance
03/17/14                  The Baby Banquet Film, LLC         Parking Lot Rental Fee- March 13-17 2014        4042-000          1,500.00                               81,070.42
03/18/14      339         Margaret Lorenz                    FIELD REPRESENTATIVE SERVICES                   6016-000                              2,336.88           78,733.54
                                                             PERFORMED 3/1/14 - 3/15/14 INVOICE: 28
03/20/14                  SARA VAN HORN                      WORKSHOP RENTAL FEE FOR 2                       4041-000            120.00                               78,853.54
                                                             WORKSHOPS
03/20/14                  The Baby Banquet Film, LLC         Parking Lot Rental Fee on 3/18/14               4042-000            150.00                               79,003.54
03/20/14                  House Key Productions, LLC         Parking Lot Rental 3/25-3/27                    4042-000          2,600.00                               81,603.54
03/20/14      340         ON TRAC                            INVOICE #7908475 DELIVERY ACT # 174037 6009-000                                        102.73            81,500.81
03/20/14      341         ROSEMARY LORD                      SUPPLIES REIMBURSEMENT THRU 2/3/14              6050-004                               334.73            81,166.08
03/21/14      342         House Key Productions, LLC         Parking lot refund due to reduction in number   6060-000                               500.00            80,666.08
                                                             of days use
03/25/14      343         JOSE PORTUGAL                      GARDENING & PARKING LOT CLEAN UP ON 6050-001                                           195.00            80,471.08
                                                             3/21/14
03/25/14      344         California Fair Plan Association   Policy # COM2359665 Installment #2 March        6035-000                               771.40            79,699.68
                                                             2014 Property Insurance
03/25/14      345         MILLENIUM ALARM SYSTEMS            ALARM MONITORING 4/1/2014 THRU                  6030-000                               263.94            79,435.74
                                                             6/30/2014
03/26/14                  SARA VAN HORN                      WORKSHOP RENTAL FEE FOR 1                       4041-000             60.00                               79,495.74
                                                             WORKSHOP
03/26/14                  SARAH M FAUBION                    EVENT INCOME - WRITERS MEETING                  4042-000             50.00                               79,545.74
                                                             3/23/14
03/26/14                  SARAH M FAUBION                    EVENT INCOME - WRITERS MEETING 3/9/14 4042-000                       50.00                               79,595.74
04/07/14                  DANIEL OVERBERGER                  RENTAL FEE- YOGA 7 SESSIONS                     4041-000            280.00                               79,875.74
04/07/14                  SARA VAN HORN                      WORKSHOP RENTAL FEE FOR 2                       4041-000            120.00                               79,995.74
                                                             WORKSHOPS
04/07/14                  SARA VAN HORN                      APRIL UTILITIES PAYMENT                         4050-000             80.00                               80,075.74
                                                                                                        Subtotals :            $5,010.00          $4,504.68
                                                                                       35
  {} Asset reference(s)
                                 Case 2:12-bk-50767-BR           Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                         Desc
                                                                  Main Document    Page 36 of 72


                                                                            Ledger Report                                                                            Page: 28

Case Number:           2:12-BK-50767 BR                                                             Trustee:            Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                              Bank Name:          Rabobank, N.A.
                                                                                                    Account:            ****480166 - Checking Acct-Cash Coll.
Taxpayer ID #:         XX-XXXXXXX                                                                   Blanket Bond:       $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                          Separate Bond:      N/A
 Trans.    {Ref #} /                                                                                         Ledger        Receipts       Disbursements         Checking
  Date     Check #               Paid To / Received From              Description of Transaction              Code            $                 $            Account Balance
04/07/14      346         LA County Tax Collector             Payment #2 of Property Taxes for 1749 LaBrea 6006-003                               3,774.52           76,301.22
                                                              Ave, LA, CA 90046 (Assessors #5548001008)
04/08/14      347         EDUARDO SANTA CRUZ                  EVENT AND WEEKLY CLEANING THRU                 6050-002                              100.00            76,201.22
                                                              3/22/2014
04/08/14      348         ON TRAC                             INVOICE #7913110 DELIVERY ACT # 174037 6009-000                                       58.84            76,142.38
04/08/14      349         Los Angeles DWP                     ELECTRIC, WATER & SEWER CHARGES                6020-003                              531.68            75,610.70
                                                              THRU 3/26/14, ACCT 853 910 0000
04/08/14      350         Los Angeles DWP                     ELECTRIC CHARGES THRU 3/26/14, ACCT            6020-003                              140.15            75,470.55
                                                              953 910 0000
04/08/14      351         The Gas Company                     1749 N La Brea - thru 3/24/14 134 201 9800 7 6020-004                                 85.97            75,384.58
04/08/14      352         The Gas Company                     1751 La Brea - thru 3/24/14 142 601 9800 8     6020-004                              106.47            75,278.11
04/08/14      353         The Gas Company                     1749 3/4 La Brea - thru 3/24/14 136 301 9812   6020-004                                 7.98           75,270.13
                                                              8
04/08/14      354         City of Los Angeles- Public Works   Invoice # 20145865566 - INSPECTION FEE         6040-000                               68.50            75,201.63
                          Sanitation
04/09/14                  PATRICIA HOLMES AND JEFFERY REOCCURING EVENT INCOME APRIL 2014- 4041-000                               200.00                              75,401.63
                          W. POHN                     4 SESSIONS
04/09/14                  SARA VAN HORN                       WORKSHOP RENTAL FEE FOR 2                      4041-000            120.00                              75,521.63
                                                              WORKSHOPS
04/09/14                  KATHLEEN MEGAN HOOK, VOICE          RENTAL FEE FOR PIANO RECITAL ON                4042-000            100.00                              75,621.63
                          MATTERS/MUSIC MATTERS               6/1/14, PAYMENT 1 OF 2
04/09/14      355         AT&T                                AC# 323 876-8383 456 1 THRU 3/24/14            6020-002                              220.32            75,401.31
04/09/14      356         EDUARDO SANTA CRUZ                  EVENT AND WEEKLY CLEANING THRU                 6050-002                              100.00            75,301.31
                                                              4/5/2014
04/18/14      357         Margaret Lorenz                     FIELD REPRESENTATIVE SERVICES                  6016-000                             1,801.59           73,499.72
                                                              PERFORMED 3/16/14 - 3/31/14 INVOICE: 29

                                                                                                       Subtotals :              $420.00          $6,996.02
                                                                                       36
  {} Asset reference(s)
                                Case 2:12-bk-50767-BR       Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                       Desc
                                                             Main Document    Page 37 of 72


                                                                     Ledger Report                                                                            Page: 29

Case Number:           2:12-BK-50767 BR                                                       Trustee:          Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                        Bank Name:        Rabobank, N.A.
                                                                                              Account:          ****480166 - Checking Acct-Cash Coll.
Taxpayer ID #:         XX-XXXXXXX                                                             Blanket Bond:     $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                    Separate Bond:    N/A
 Trans.    {Ref #} /                                                                                 Ledger        Receipts        Disbursements         Checking
  Date     Check #             Paid To / Received From          Description of Transaction            Code            $                  $            Account Balance
04/21/14                  HAMBURGER HOME DBA AVIVA       RENTAL FEE FOR 5/30/14 EVENT                4042-000            550.00                               74,049.72
                          FAMILY CHILDREN SERVICES
04/21/14                  SARA VAN HORN                  WORKSHOP RENTAL FEE FOR 2                   4041-000            120.00                               74,169.72
                                                         WORKSHOPS
04/21/14                  MARK A. NASH                   RENTAL FEE FOR EVENT ON 5/3/14              4042-000          1,700.00                               75,869.72
04/21/14      358         American Waste Industries      AC# 265283-000 TRASH SERVICES THRU          6020-001                               121.27            75,748.45
                                                         4/1/14
04/21/14      359         U.S. Trustee                   FOR P.E. 3-31-14 1ST QTR CH 11 UST FEES 6001-000                                   650.00            75,098.45
                                                         FOR ACCT #732-12-50767
04/21/14      360         ON TRAC                        INVOICE #7929957 DELIVERY ACT # 174037 6009-000                                     59.08            75,039.37
04/23/14      361         Margaret Lorenz                FIELD REPRESENTATIVE SERVICES               6016-000                              1,982.85           73,056.52
                                                         PERFORMED 4/1/14 - 4/15/14 INVOICE: 30
04/24/14                  DAISY JIAYU LIN                RENTAL FEE FOR 8 MEDITATION                 4041-000            600.00                               73,656.52
                                                         SESSIONS
04/24/14                  MOSAIC, L.A.                   RENTAL FEE FOR EVENT ON 4/18/14             4041-000            500.00                               74,156.52
04/24/14                  SARA VAN HORN                  WORKSHOP RENTAL FEE FOR 2                   4041-000            120.00                               74,276.52
                                                         WORKSHOPS
04/28/14      362         EDUARDO SANTA CRUZ             EVENT AND WEEKLY CLEANING THRU              6050-002                               130.00            74,146.52
                                                         4/20/2014
05/02/14                  DANIEL OVERBERGER              RENTAL FEE- YOGA 8 SESSIONS                 4041-000            320.00                               74,466.52
05/02/14                  SARA VAN HORN                  MAY UTILITIES ($80) & RENTAL FEE FOR 1                          140.00                               74,606.52
                                                         WORKSHOP ($60)
                                                                                             60.00   4041-000                                                 74,606.52
                                                                                             80.00   4041-000                                                 74,606.52
05/02/14                  MOSAIC, L.A.                   RENTAL FEE FOR EVENTS ON 4/19 AND           4041-000          1,550.00                               76,156.52
                                                         4/20

                                                                                                Subtotals :            $5,600.00          $2,943.20
                                                                               37
  {} Asset reference(s)
                                 Case 2:12-bk-50767-BR        Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                           Desc
                                                               Main Document    Page 38 of 72


                                                                         Ledger Report                                                                              Page: 30

Case Number:           2:12-BK-50767 BR                                                           Trustee:            Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                            Bank Name:          Rabobank, N.A.
                                                                                                  Account:            ****480166 - Checking Acct-Cash Coll.
Taxpayer ID #:         XX-XXXXXXX                                                                 Blanket Bond:       $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                        Separate Bond:      N/A
 Trans.    {Ref #} /                                                                                        Ledger       Receipts        Disbursements         Checking
  Date     Check #               Paid To / Received From           Description of Transaction                Code           $                  $            Account Balance
05/02/14                  MOSAIC, L.A.                     PARKING LOT RENTAL FEE ON EASTER                4042-000          1,000.00                               77,156.52
                                                           WEEKEND
05/02/14                  CYNTHIA L. KEENER                1/2 OF RENTAL DEPOSIT FOR BAT                   4041-000            350.00                               77,506.52
                                                           MITZVAH IN DECEMBER
05/06/14      363         Los Angeles DWP                  ELECTRIC CHARGES THRU 4/24/14, ACCT             6020-003                               135.36            77,371.16
                                                           953 910 0000
05/06/14      364         Los Angeles DWP                  ELECTRIC, WATER & SEWER CHARGES                 6020-003                               536.38            76,834.78
                                                           THRU 4/24/14, ACCT 853 910 0000
05/06/14      365         JOSE PORTUGAL                    GARDENING & PARKING LOT CLEAN UP ON 6050-001                                           195.00            76,639.78
                                                           4/30/14
05/06/14      366         The Gas Company                  1749 3/4 N La Brea - thru 4/22/14 136 301       6020-004                                  8.59           76,631.19
                                                           9812 8
05/06/14      367         The Gas Company                  1751 N La Brea - thru 4/22/14 142 601 9800 8 6020-004                                  103.06            76,528.13
05/06/14      368         The Gas Company                  1749 N La Brea - thru 4/22/14 134 201 9800 7 6020-004                                   56.96            76,471.17
05/07/14                  PATRICIA HOLMES AND JEFFERY REOCCURING EVENT INCOME MAY 2014- 4 4041-000                             200.00                               76,671.17
                          W. POHN                     SESSIONS
05/07/14                  SARA VAN HORN                    WORKSHOP RENTAL FEE FOR 1                       4041-000             60.00                               76,731.17
                                                           WORKSHOP
05/08/14      369         AT&T                             AC# 323 876-8383 456 1 THRU 4/24/14             6020-002                               220.73            76,510.44
05/08/14      370         EDUARDO SANTA CRUZ               EVENT AND WEEKLY CLEANING THRU                  6050-002                                80.00            76,430.44
                                                           5/4/2014
05/08/14      371         JIM STELIOTES                    EVENT MONITOR AND CLEAN-UP ON 5/3/14 6044-000                                          180.00            76,250.44
05/15/14                  KATHLEEN MEGAN HOOK/MUSIC        REMAINING RENTAL FEE FOR EVENT ON               4042-000            200.00                               76,450.44
                          MATTERS                          6/1/14
05/15/14                  SARA VAN HORN                    WORKSHOP RENTAL FEE FOR 1                       4041-000             60.00                               76,510.44
                                                           WORKSHOP

                                                                                                       Subtotals :           $1,870.00          $1,516.08
                                                                                    38
  {} Asset reference(s)
                                Case 2:12-bk-50767-BR       Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                        Desc
                                                             Main Document    Page 39 of 72


                                                                      Ledger Report                                                                            Page: 31

Case Number:           2:12-BK-50767 BR                                                       Trustee:           Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                        Bank Name:         Rabobank, N.A.
                                                                                              Account:           ****480166 - Checking Acct-Cash Coll.
Taxpayer ID #:         XX-XXXXXXX                                                             Blanket Bond:      $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                    Separate Bond:     N/A
 Trans.    {Ref #} /                                                                                  Ledger        Receipts        Disbursements         Checking
  Date     Check #             Paid To / Received From           Description of Transaction            Code            $                  $            Account Balance
05/19/14                  ABIGAIL M. RANEY               RENTAL FEE DEPOSIT FOR FILM SHOOT           4042-000             500.00                               77,010.44
                                                         ON 6/27, 6/28, 6/29/14
05/19/14                  THE FAR EASTERN                RENTAL FEE FOR FILM SHOOT ON 5/18/14        4042-000           2,500.00                               79,510.44
                          ENTERTAINMENT AMERICA, INC.
05/22/14      372         American Waste Industries      AC# 265283-000 TRASH SERVICES THRU          6020-001                                121.27            79,389.17
                                                         5/1/14
05/22/14      373         Margaret Lorenz                FIELD REPRESENTATIVE SERVICES               6016-000                               2,271.84           77,117.33
                                                         PERFORMED 4/16/14 - 4/30/14 INVOICE: 31
05/28/14      374         JIM STELIOTES                  EVENT MONITOR AND CLEAN-UP ON               6050-002                                 40.00            77,077.33
                                                         5/18/14
05/28/14      375         EDUARDO SANTA CRUZ             EVENT AND WEEKLY CLEANING THRU              6050-002                                130.00            76,947.33
                                                         5/19/14
05/28/14      376         EDUARDO SANTA CRUZ             SUPPLIES REIMBURSEMENT FOR 5/17/14          6050-004                                 53.35            76,893.98
05/29/14                  COUNTY OF LOS ANGELES          COURT FEES REFUND                           4099-000             650.00                               77,543.98
05/29/14                  SARA VAN HORN                  WORKSHOP RENTAL FEE FOR 1                   4041-000              60.00                               77,603.98
                                                         WORKSHOP
05/29/14                  DMM PRODUCTIONS LLC            RENTAL FEE FOR FILM CREW ON 5/28/14         4042-000           1,500.00                               79,103.98
05/30/14      377         Margaret Lorenz                FIELD REPRESENTATIVE SERVICES               6016-000                               2,184.32           76,919.66
                                                         PERFORMED 5/01/14 - 5/16/14 INVOICE: 32
06/05/14                  SARA VAN HORN                  WORKSHOP RENTAL FEE FOR 1                   4041-000              60.00                               76,979.66
                                                         WORKSHOP
06/05/14                  SARA VAN HORN                  JUNE UTILITIES PAYMENT                      4050-000              80.00                               77,059.66
06/06/14                  DAISY JIAYU LIN                RENTAL FEE FOR 9 MEDITATION                 4041-000             675.00                               77,734.66
                                                         SESSIONS
06/06/14                  DANIEL OVERBERGER              RENTAL FEE- YOGA 8 SESSIONS                 4041-000             320.00                               78,054.66
06/06/14      378         The Gas Company                1749 N La Brea - thru 5/21/14 134 201 9800 7 6020-004                                56.96            77,997.70

                                                                                                Subtotals :             $6,345.00          $4,857.74
                                                                                 39
  {} Asset reference(s)
                                 Case 2:12-bk-50767-BR           Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                         Desc
                                                                  Main Document    Page 40 of 72


                                                                           Ledger Report                                                                             Page: 32

Case Number:           2:12-BK-50767 BR                                                             Trustee:            Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                              Bank Name:          Rabobank, N.A.
                                                                                                    Account:            ****480166 - Checking Acct-Cash Coll.
Taxpayer ID #:         XX-XXXXXXX                                                                   Blanket Bond:       $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                          Separate Bond:      N/A
 Trans.    {Ref #} /                                                                                          Ledger       Receipts       Disbursements         Checking
  Date     Check #               Paid To / Received From              Description of Transaction               Code           $                 $            Account Balance
06/06/14      379         The Gas Company                    1751 N La Brea - thru 5/21/14 142 601 9800 8 6020-004                                  69.09            77,928.61
06/06/14      380         The Gas Company                    1749 3/4 N La Brea - thru 5/21/14 136 301       6020-004                                 7.48           77,921.13
                                                             9812 8
06/06/14      381         Los Angeles DWP                    ELECTRIC CHARGES THRU 5/27/14, ACCT             6020-003                              163.27            77,757.86
                                                             953 910 0000
06/06/14      382         AT&T                               AC# 323 876-8383 456 1 THRU 5/24/14             6020-002                              232.34            77,525.52
06/09/14      383         ON TRAC                            INVOICE #7963377 DELIVERY ACT # 174037 6009-000                                        44.13            77,481.39
06/09/14      384         City of Los Angeles Fire Department 2014 Brush Clearance Inspection Fee            6040-000                               23.00            77,458.39
06/10/14                  PATRICIA HOLMES AND JEFFERY REOCCURING EVENT INCOME JUNE 2014-                     4041-000            200.00                              77,658.39
                          W. POHN                     4 SESSIONS
06/10/14      385         Margaret Lorenz                    FIELD REPRESENTATIVE SERVICES                   6016-000                             2,840.24           74,818.15
                                                             PERFORMED 5/16/14 - 5/31/14 INVOICE: 33
06/16/14      386         American Waste Industries          AC# 265283-000 TRASH SERVICES THRU              6020-001                              121.27            74,696.88
                                                             6/1/14
06/16/14      387         EDUARDO SANTA CRUZ                 EVENT AND WEEKLY CLEANING THRU                  6050-002                              150.00            74,546.88
                                                             6/7/14
06/16/14      388         ON TRAC                            INVOICE #7970623 DELIVERY ACT # 174037 6009-000                                        14.71            74,532.17
06/19/14                  SARA VAN HORN                      WORKSHOP RENTAL FEE FOR 1                       4041-000             60.00                              74,592.17
                                                             WORKSHOP
06/19/14                  SARA VAN HORN                      WORKSHOP RENTAL FEE FOR 1                       4041-000             60.00                              74,652.17
                                                             WORKSHOP
06/20/14      389         ROSEMARY LORD                      SUPPLIES REIMBURSEMENT THRU 6/12/14 6050-004                                          458.81            74,193.36
06/20/14      390         JOSE PORTUGAL                      GARDENING & PARKING LOT CLEAN UP ON 6050-001                                          210.00            73,983.36
                                                             6/14/14
06/23/14                  CITIBANK (JENNIFER ROSKY)          RENTAL FEE DEPOSIT FOR DECEMBER                 4042-000            350.00                              74,333.36
                                                             2014 EVENT

                                                                                                         Subtotals :            $670.00          $4,334.34
                                                                                      40
  {} Asset reference(s)
                                Case 2:12-bk-50767-BR            Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                           Desc
                                                                  Main Document    Page 41 of 72


                                                                            Ledger Report                                                                              Page: 33

Case Number:           2:12-BK-50767 BR                                                              Trustee:            Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                               Bank Name:          Rabobank, N.A.
                                                                                                     Account:            ****480166 - Checking Acct-Cash Coll.
Taxpayer ID #:         XX-XXXXXXX                                                                    Blanket Bond:       $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                           Separate Bond:      N/A
 Trans.    {Ref #} /                                                                                           Ledger       Receipts        Disbursements         Checking
  Date     Check #             Paid To / Received From                Description of Transaction                Code           $                  $            Account Balance
06/23/14      391         Margaret Lorenz                     FIELD REPRESENTATIVE SERVICES                   6016-000                              2,026.59           72,306.77
                                                              PERFORMED 6/1/14 - 6/15/14 INVOICE: 34
06/23/14      392         California Fair Plan Association    Policy # COM2359665 Installment #3 June         6035-000                               771.40            71,535.37
                                                              2014 Property Insurance
06/26/14                  SARA VAN HORN                       WORKSHOP RENTAL FEE FOR 1                       4041-000             60.00                               71,595.37
                                                              WORKSHOP
06/26/14                  JASELLE E. MARTINO                  REMAINING RENTAL FEE FOR FILM SHOOT 4042-000                      2,000.00                               73,595.37
                                                              ON 6/27, 6/28, & 6/29
06/26/14                  WELLS FARGO M.O./ RAFAEL            RENTAL FEE FOR WEDDING RECEPTION                4042-000            500.00                               74,095.37
                          VARGAS                              ON 10/25/14
07/01/14      393         EDUARDO SANTA CRUZ                  EVENT AND WEEKLY CLEANING THRU                  6050-002                                80.00            74,015.37
                                                              6/21/14
07/01/14      394         Los Angeles DWP                     ELECTRIC, WATER & SEWER CHARGES                 6020-003                               556.47            73,458.90
                                                              THRU 5/27/14, ACCT 853 910 0000
07/01/14      395         MILLENIUM ALARM SYSTEMS             ALARM MONITORING 7/1/2014 THRU                  6030-000                               263.94            73,194.96
                                                              9/30/2014
07/01/14      396         JOSE PORTUGAL                       GARDENING & TREE TRIMMING ON 6/26/14 6050-001                                          295.00            72,899.96
07/01/14      397         The Gas Company                     1751 N La Brea - thru 6/20/14 142 601 9800 8 6020-004                                   69.59            72,830.37
07/01/14      398         The Gas Company                     1749 N La Brea - thru 6/20/14 134 201 9800 7 6020-004                                   57.46            72,772.91
07/01/14      399         The Gas Company                     1749 3/4 N La Brea - thru 6/20/14 136 301       6020-004                                  8.77           72,764.14
                                                              9812 8
07/01/14      400         City of Los Angeles- Public Works   Invoice # 20145917941 - INSPECTION FEE          6040-000                                68.50            72,695.64
                          Sanitation
07/03/14                  DANIEL OVERBERGER                   JULY RENTAL FEE- YOGA 9 SESSIONS                4041-000            360.00                               73,055.64
07/03/14                  MOSAIC, L.A.                        PARKING LOT RENTAL FEE                          4042-000          2,100.00                               75,155.64
07/03/14                  SARA VAN HORN                       JULY UTILITIES PAYMENT                          4050-000             80.00                               75,235.64

                                                                                                          Subtotals :           $5,100.00          $4,197.72
                                                                                       41
  {} Asset reference(s)
                                 Case 2:12-bk-50767-BR        Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                       Desc
                                                               Main Document    Page 42 of 72


                                                                       Ledger Report                                                                            Page: 34

Case Number:           2:12-BK-50767 BR                                                          Trustee:         Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                           Bank Name:       Rabobank, N.A.
                                                                                                 Account:         ****480166 - Checking Acct-Cash Coll.
Taxpayer ID #:         XX-XXXXXXX                                                                Blanket Bond:    $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                       Separate Bond:   N/A
 Trans.    {Ref #} /                                                                                   Ledger        Receipts        Disbursements         Checking
  Date     Check #               Paid To / Received From          Description of Transaction            Code            $                  $            Account Balance
07/03/14                  JASELLE E. MARTINO               DEPOSIT RETURNED FOR INSUFFICIENT          4042-000           -2,000.00                              73,235.64
                                                           FUNDS
07/09/14      401         ON TRAC                          INVOICE #7983451DELIVERY ACT # 174037 6009-000                                      88.11            73,147.53
07/09/14      402         Los Angeles DWP                  ELECTRIC, WATER & SEWER CHARGES            6020-003                                560.89            72,586.64
                                                           THRU 6/24/14, ACCT 853 910 0000
07/09/14      403         Los Angeles DWP                  ELECTRIC CHARGES THRU 6/24/14, ACCT        6020-003                                192.16            72,394.48
                                                           953 910 0000
07/09/14      404         Mark Graciale                    EVENT MONITOR FOR FILM SHOOT ON            6044-000                                220.00            72,174.48
                                                           6/27, 6/28, & 6/29
07/11/14                  SARA VAN HORN                    WORKSHOP RENTAL FEE FOR 1                  4041-000              60.00                               72,234.48
                                                           WORKSHOP
07/11/14                  PATRICIA HOLMES AND JEFFERY REOCCURING EVENT INCOME JULY 2014- 3 4041-000                        150.00                               72,384.48
                          W. POHN                     SESSIONS
07/11/14      405         AT&T                             AC# 323 876-8383 456 1 THRU 6/24/14        6020-002                                232.34            72,152.14
07/11/14      406         American Waste Industries        AC# 265283-000 TRASH SERVICES THRU         6020-001                                121.27            72,030.87
                                                           7/1/14
07/11/14      407         EDUARDO SANTA CRUZ               EVENT AND WEEKLY CLEANING THRU             6050-002                                 80.00            71,950.87
                                                           7/6/14
07/15/14      408         Margaret Lorenz                  FIELD REPRESENTATIVE SERVICES              6016-000                               2,497.71           69,453.16
                                                           PERFORMED 6/16/14 - 6/30/14 INVOICE: 35
07/16/14                  SARA VAN HORN                    WORKSHOP RENTAL FEE FOR 1                  4041-000              60.00                               69,513.16
                                                           WORKSHOP
07/17/14      409         ON TRAC                          INVOICE #7995175 DELIVERY ACT # 174037 6009-000                                     29.36            69,483.80
07/21/14      410         Margaret Lorenz                  FIELD REPRESENTATIVE SERVICES              6016-000                               1,741.50           67,742.30
                                                           PERFORMED 7/1/14 - 7/15/14 INVOICE: 36
07/23/14                  SARA VAN HORN                    WORKSHOP RENTAL FEE FOR 1                  4041-000              60.00                               67,802.30

                                                                                                  Subtotals :           $-1,670.00          $5,763.34
                                                                                 42
  {} Asset reference(s)
                                 Case 2:12-bk-50767-BR        Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                           Desc
                                                               Main Document    Page 43 of 72


                                                                         Ledger Report                                                                              Page: 35

Case Number:           2:12-BK-50767 BR                                                            Trustee:           Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                             Bank Name:         Rabobank, N.A.
                                                                                                   Account:           ****480166 - Checking Acct-Cash Coll.
Taxpayer ID #:         XX-XXXXXXX                                                                  Blanket Bond:      $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                         Separate Bond:     N/A
 Trans.    {Ref #} /                                                                                        Ledger       Receipts        Disbursements         Checking
  Date     Check #               Paid To / Received From            Description of Transaction               Code           $                  $            Account Balance
                                                           WORKSHOP
07/23/14      411         JOSE PORTUGAL                    GARDENING & PARKING LOT CLEAN UP ON 6050-001                                           190.00            67,612.30
                                                           7/22/14
07/23/14      412         U.S. Trustee                     FOR P.E. 6-30-14 2ND QTR CH 11 UST FEES 6001-000                                       650.00            66,962.30
                                                           FOR ACCT #732-12-50767
07/28/14      413         AT&T                             ACCT 136144023-8 JUNE CHARGES (Switch 6020-002                                         194.98            66,767.32
                                                           to Uverse)
07/30/14                  Carlos M Rosas                   Rental fee deposit for wedding reception on     4042-000            500.00                               67,267.32
                                                           9/27/14
07/30/14                  SARA VAN HORN                    WORKSHOP RENTAL FEE FOR 1                       4041-000             60.00                               67,327.32
                                                           WORKSHOP
08/01/14      414         EDUARDO SANTA CRUZ               EVENT AND WEEKLY CLEANING THRU                  6050-002                                70.00            67,257.32
                                                           7/23/14
08/01/14      415         The Gas Company                  1751 N La Brea - thru 7/22/14 142 601 9800 8 6020-004                                   77.80            67,179.52
08/01/14      416         The Gas Company                  1749 3/4 N La Brea - thru 7/22/14 136 301       6020-004                                  9.28           67,170.24
                                                           9812 8
08/01/14      417         The Gas Company                  1749 N La Brea - thru 7/22/14 134 201 9800 7 6020-004                                   60.87            67,109.37
08/06/14                  DANIEL OVERBERGER                AUGUST RENTAL FEE- YOGA 8 SESSIONS              4041-000            320.00                               67,429.37
08/06/14                  PATRICIA HOLMES AND JEFFERY REOCCURING EVENT INCOME AUGUST                       4041-000            250.00                               67,679.37
                          W. POHN                     2014- 5 SESSIONS
08/06/14                  SARA VAN HORN                    WORKSHOP RENTAL FEE FOR 1                       4041-000             60.00                               67,739.37
                                                           WORKSHOP
08/06/14                  SARA VAN HORN                    AUGUST UTILITIES PAYMENT                        4050-000             80.00                               67,819.37
08/07/14      418         Los Angeles DWP                  ELECTRIC CHARGES THRU 7/24/14, ACCT             6020-003                               205.37            67,614.00
                                                           953 910 0000
08/07/14      419         Los Angeles DWP                  ELECTRIC, WATER & SEWER CHARGES                 6020-003                               764.52            66,849.48

                                                                                                       Subtotals :           $1,270.00          $2,222.82
                                                                                    43
  {} Asset reference(s)
                                 Case 2:12-bk-50767-BR            Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                       Desc
                                                                   Main Document    Page 44 of 72


                                                                              Ledger Report                                                                         Page: 36

Case Number:           2:12-BK-50767 BR                                                              Trustee:         Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                               Bank Name:       Rabobank, N.A.
                                                                                                     Account:         ****480166 - Checking Acct-Cash Coll.
Taxpayer ID #:         XX-XXXXXXX                                                                    Blanket Bond:    $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                           Separate Bond:   N/A
 Trans.    {Ref #} /                                                                                       Ledger        Receipts        Disbursements         Checking
  Date     Check #               Paid To / Received From                Description of Transaction          Code            $                  $            Account Balance
                                                              THRU 7/24/14, ACCT 853 910 0000
08/11/14                  DAISY JIAYU LIN                     RENTAL FEE FOR 9 MEDITATION                  4041-000            675.00                               67,524.48
                                                              SESSIONS
08/11/14                  SARA VAN HORN                       WORKSHOP RENTAL FEE FOR 1                    4041-000             60.00                               67,584.48
                                                              WORKSHOP
08/11/14                  AT&T                                Refund of credit on final bill, Acct         4099-000             21.08                               67,605.56
                                                              323-876-8383 456
08/15/14                  SARA VAN HORN                       WORKSHOP RENTAL FEE FOR 2                    4041-000            120.00                               67,725.56
                                                              WORKSHOPS
08/15/14      421         Athens Services                     Trash service thru 8/1/14                    6020-001                               121.28            67,604.28
08/18/14                  Jaselle Martino/ Wells Fargo Bank   Replacement (NSF) check (+ $50.00 fee) for   4042-000          2,050.00                               69,654.28
                          C.C.                                event rental on 6/27/14
08/18/14      422         JOSE PORTUGAL                       GARDENING & PARKING LOT CLEAN UP ON 6050-001                                        190.00            69,464.28
                                                              8/14/14
08/18/14      423         ON TRAC                             INVOICE #8015136 DELIVERY ACT # 174037 6009-000                                      44.01            69,420.27
08/19/14      424         Margaret Lorenz                     FIELD REPRESENTATIVE SERVICES                6016-000                              1,882.29           67,537.98
                                                              PERFORMED 7/16/14 - 7/31/14 INVOICE: 37
08/19/14      428         Margaret Lorenz                     FIELD REPRESENTATIVE SERVICES                6016-000                              1,815.42           65,722.56
                                                              PERFORMED 8/1/14 - 8/15/14 INVOICE: 38




                                                                                                      Subtotals :            $2,926.08          $4,053.00
                                                                                          44
  {} Asset reference(s)
                               Case 2:12-bk-50767-BR              Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                    Desc
                                                                   Main Document    Page 45 of 72


                                                                          Ledger Report                                                                           Page: 37

Case Number:          2:12-BK-50767 BR                                                            Trustee:         Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:            THE WOMANS CLUB OF HOLLYWOOD CA                                             Bank Name:       Rabobank, N.A.
                                                                                                  Account:         ****480166 - Checking Acct-Cash Coll.
Taxpayer ID #:        XX-XXXXXXX                                                                  Blanket Bond:    $0.00 (per case limit)
Period:               01/16/13 - 08/20/14                                                         Separate Bond:   N/A
Trans.    {Ref #} /                                                                                     Ledger        Receipts        Disbursements          Checking
 Date     Check #             Paid To / Received From                Description of Transaction          Code            $                  $             Account Balance

                                                                            ACCOUNT TOTALS                               217,592.66          151,870.10          $65,722.56

                 TOTAL - ACCOUNT            ****480166
                          Balance Forward                  0.00
                      214          Deposits          219,592.66        324          Checks          151,870.10
                        0 Interest Postings                0.00          1 Adjustments Out            2,000.00
                                                                         0    Transfers Out               0.00
                                   Subtotal         $219,592.66
                             Adjustments In                                              Total     $153,870.10
                         0                                 0.00
                         0      Transfers In               0.00
                                       Total        $219,592.66




                                                                                    45
 {} Asset reference(s)
                                 Case 2:12-bk-50767-BR           Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                      Desc
                                                                  Main Document    Page 46 of 72


                                                                          Ledger Report                                                                           Page: 38

Case Number:           2:12-BK-50767 BR                                                           Trustee:          Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                            Bank Name:        Rabobank, N.A.
                                                                                                  Account:          ****480167 - Chkng A/C-Non Cash-Coll
Taxpayer ID #:         XX-XXXXXXX                                                                 Blanket Bond:     $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                        Separate Bond:    N/A
 Trans.    {Ref #} /                                                                                      Ledger       Receipts        Disbursements         Checking
  Date     Check #               Paid To / Received From             Description of Transaction            Code           $                  $            Account Balance
01/22/13                  JEROME S. COHEN, ATTORNEY           RE-PAYMENT OF CH 11 DEBTOR                 4099-000         30,000.00                               30,000.00
                                                              ATTORNEY FEES PER ORDER OF 1/30/13.
02/05/13      101         Billy Gonzalez                      EVENT AND WEEKLY CLEANING THRU             6050-002                               145.00            29,855.00
                                                              2/2/13
02/05/13      102         International Sureties, LTD         BOND # 016052232, TRUSTEES BOND            6003-000                               600.00            29,255.00
                                                              THRU 1/17/14
02/05/13      103         Los Angeles DWP                     SERVICE FOR 1749 N. LA BREA AVE            6020-003                               904.61            28,350.39
02/05/13      104         Los Angeles DWP                     SERVICE FOR 1751N. LA BREA AVE             6020-003                               134.50            28,215.89
02/05/13      105         AT&T                                PERIOD END 1/24/13                         6020-002                               179.96            28,035.93
02/05/13      106         City of Los Angeles- Public Works   INV # 201247704A, INSPECTION FEE           6040-000                               142.00            27,893.93
                          Sanitation
02/05/13      107         IPFS CORPORATION                    INSURANCE PAYMENT DUE 2/3/13 (D & O        6035-000                               243.22            27,650.71
                                                              INSURANCE)
02/05/13      108         The Gas Company                     THRU 1/22/13 FOR 1749 N. LA BREA AVE       6020-004                               143.86            27,506.85
02/05/13      109         The Gas Company                     THRU 1/22/13 FOR 1751 N. LA BREA AVE       6020-004                               236.51            27,270.34
02/05/13      110         The Gas Company                     THRU 1/22/13 FOR 1749 1/3 N. LA BREA       6020-004                               154.58            27,115.76
                                                              AVE
02/12/13      111         American Waste Industries           TRASH SERVICES FOR JANUARY 2013 A/C 6020-001                                      115.50            27,000.26
                                                              # 265283-000
02/12/13      112         ONTRAC                              INVOICE # 7618604 DELIVERY                 6009-000                                14.34            26,985.92
02/12/13      113         CITY OF LOS ANGELES                 1-22-13 FALSE FIRE ALARM PAYMENT,          6030-000                               201.00            26,784.92
                                                              INVOICE # 1054368
02/20/13      114         IPFS CORPORATION                    INSURANCE PAYMENT DUE 3/3/13.              6035-000                               231.64            26,553.28
                                                              ACCOUNT # KSL-109453
02/20/13      115         U.S. Trustee                        FOR P.E. 12-31-12 CH. 11 UST FEES FOR      6001-000                               325.00            26,228.28
                                                              ACCOUNT # 732-12-50767

                                                                                                     Subtotals :          $30,000.00          $3,771.72
                                                                                    46
  {} Asset reference(s)
                                Case 2:12-bk-50767-BR       Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                          Desc
                                                             Main Document    Page 47 of 72


                                                                       Ledger Report                                                                              Page: 39

Case Number:           2:12-BK-50767 BR                                                         Trustee:           Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                          Bank Name:         Rabobank, N.A.
                                                                                                Account:           ****480167 - Chkng A/C-Non Cash-Coll
Taxpayer ID #:         XX-XXXXXXX                                                               Blanket Bond:      $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                      Separate Bond:     N/A
 Trans.    {Ref #} /                                                                                     Ledger       Receipts        Disbursements          Checking
  Date     Check #             Paid To / Received From           Description of Transaction               Code           $                  $             Account Balance
02/20/13      116         Bruce Worrall                  INVOICE # 409786 FOR 1/24/13 PLUMBING          6050-003                                164.67            26,063.61
                                                         REPAIR
02/27/13      117         SALSBURY INDUSTRIES            ORDER # CS-298940 FOR KEY KEEPER ON 6050-003                                             53.44           26,010.17
                                                         2/20/13
02/27/13      118         UVER SAUL SANTA CRUZ           MOVING FURNITURE ON 2/14/13 AND                6050-002                                120.00            25,890.17
                                                         2/15/13
02/27/13      119         Billy Gonzalez                 EVENT CLEANING AND MOVING                      6050-002                                210.00            25,680.17
                                                         FURNITURE ON 2/9/13-2/16/13
05/17/13                  LAW OFFICES OF MICHAELJAY      REPAYMENT OF CH 11 DEBTOR ATTNY                4099-000         17,452.00                                43,132.17
                          BERGER                         FEES PER ORDER OF 5/23/13
07/01/13      120         Third Sector Company           Invoice 013/1446, Pymnt #1 of 3 per Order of   6007-013                               4,320.00           38,812.17
                                                         5-23-13 for Non-Profit Consultant (Joan van
                                                         Hooten)
07/29/13      121         Third Sector Company           Invoice 013/1446, Pymnt #2 of 3 per Order of   6007-013                               4,320.00           34,492.17
                                                         5-23-13 for Non-Profit Consultant (Joan van
                                                         Hooten)
08/22/13      122         Third Sector Company           Invoice 013/1461, Pymnt #3 of 3 per Order of   6007-013                               7,560.00           26,932.17
                                                         5-23-13 for Non-Profit Consultant (Joan van
                                                         Hooten)
08/22/13      123         Third Sector Company           Invoice 013/1461, Non-Profit Consultants       6007-014                                478.32            26,453.85
                                                         Expenses per order of 5-23-13 (Joan van
                                                         Hooten)




                                                                                                    Subtotals :          $17,452.00          $17,226.43
                                                                                  47
  {} Asset reference(s)
                               Case 2:12-bk-50767-BR                 Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                    Desc
                                                                      Main Document    Page 48 of 72


                                                                             Ledger Report                                                                          Page: 40

Case Number:          2:12-BK-50767 BR                                                               Trustee:         Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:            THE WOMANS CLUB OF HOLLYWOOD CA                                                Bank Name:       Rabobank, N.A.
                                                                                                     Account:         ****480167 - Chkng A/C-Non Cash-Coll
Taxpayer ID #:        XX-XXXXXXX                                                                     Blanket Bond:    $0.00 (per case limit)
Period:               01/16/13 - 08/20/14                                                            Separate Bond:   N/A
Trans.    {Ref #} /                                                                                        Ledger        Receipts        Disbursements         Checking
 Date     Check #             Paid To / Received From                   Description of Transaction          Code            $                  $            Account Balance

                                                                               ACCOUNT TOTALS                                47,452.00          20,998.15          $26,453.85

                 TOTAL - ACCOUNT            ****480167
                           Balance Forward                    0.00
                         2          Deposits             47,452.00         23          Checks           20,998.15
                         0 Interest Postings                  0.00          0 Adjustments Out                0.00
                                                                            0    Transfers Out               0.00
                                    Subtotal         $47,452.00
                             Adjustments In                                                 Total      $20,998.15
                         0                                    0.00
                         0      Transfers In                  0.00
                                       Total         $47,452.00




                                                                                       48
 {} Asset reference(s)
                                Case 2:12-bk-50767-BR      Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                       Desc
                                                            Main Document    Page 49 of 72


                                                                    Ledger Report                                                                          Page: 41

Case Number:           2:12-BK-50767 BR                                                     Trustee:         Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                      Bank Name:       Rabobank, N.A.
                                                                                            Account:         ****480168 - Checking A/C - Membership
Taxpayer ID #:         XX-XXXXXXX                                                           Blanket Bond:    $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                  Separate Bond:   N/A
 Trans.    {Ref #} /                                                                              Ledger        Receipts          Disbursements       Checking
  Date     Check #             Paid To / Received From         Description of Transaction          Code            $                    $          Account Balance
05/28/14                  THE QUICK FAMILY TRUST DTD/    MEMBERSHIP DUES                         4020-000             100.00                                 100.00
                          SUSAN QUICK
05/28/14                  THE QUICK FAMILY TRUST DTD /   MEMBERSHIP DUES- NADINE SMITH           4020-000             100.00                                 200.00
                          SUSAN QUICK
05/28/14                  WILLARD MORGAN                 MEMBERSHIP DUES                         4020-000             100.00                                 300.00
05/28/14                  MARY F. GEARY                  MEMBERSHIP DUES                         4020-000             100.00                                 400.00
05/28/14                  USPS M.O. / SANDRA CUP CHOY    MEMBERSHIP DUES                         4020-000             100.00                                 500.00
05/28/14                  BOBBIE KERR GARCIA             MEMBERSHIP DUES                         4020-000             100.00                                 600.00
05/28/14                  VELMA MONTOYA THOMPSON         MEMBERSHIP DUES                         4020-000             100.00                                 700.00
05/28/14                  GLORIA M MOORE                 MEMBERSHIP DUES                         4020-000             100.00                                 800.00
05/28/14                  BARBARA E TESTA                MEMBERSHIP DUES                         4020-000             100.00                                 900.00
05/28/14                  JULIETA PARR                   MEMBERSHIP DUES PAYMENT 1 OF 1          4020-000              60.00                                 960.00
05/28/14                  ACH DEPOSIT RECVD              SAMPLE PAYPAL                           4099-000                  0.03                              960.03
05/28/14                  ACH DEPOSIT RCVD               SAMPLE PAYPAL                           4099-000                  0.10                              960.13
05/28/14                  ACH WITHDRAWAL RCVD            PAYPAL SAMPLE TRANSACTION               4099-000               -0.13                                960.00
05/30/14                  ALYCE A. MORRIC TRUSTEE OF     MEMBERSHIP DUES                         4020-000             100.00                                1,060.00
                          THE ALYC
05/30/14                  ELIZABETH J MCGUIRE            MEMBERSHIP DUES                         4020-000             100.00                                1,160.00
06/04/14                  THE QUICK (SUSAN) FAMILY       MEMBERSHIP DUES                         4020-000             100.00                                1,260.00
                          TRUST FOR IRENE STINY
06/04/14                  CAROLE J. BARNES               MEMBERSHIP DUES                         4020-000             100.00                                1,360.00
06/04/14                  CHRISTINE ZARDENETA            MEMBERSHIP DUES                         4020-000             100.00                                1,460.00
06/04/14                  THE QUICK (SUSAN) FAMILY       MEMBERSHIP DUES PAYMENT 2 OF 2          4020-000              40.00                                1,500.00
                          TRUST FOR JULIE PARR
06/04/14                  JUDY Y. DIONZON                MEMBERSHIP DUES                         4020-000             100.00                                1,600.00

                                                                                             Subtotals :            $1,600.00              $0.00
                                                                              49
  {} Asset reference(s)
                                Case 2:12-bk-50767-BR       Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                       Desc
                                                             Main Document    Page 50 of 72


                                                                      Ledger Report                                                                          Page: 42

Case Number:           2:12-BK-50767 BR                                                        Trustee:          Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                         Bank Name:        Rabobank, N.A.
                                                                                               Account:          ****480168 - Checking A/C - Membership
Taxpayer ID #:         XX-XXXXXXX                                                              Blanket Bond:     $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                     Separate Bond:    N/A
 Trans.    {Ref #} /                                                                                  Ledger        Receipts       Disbursements        Checking
  Date     Check #             Paid To / Received From           Description of Transaction            Code            $                 $           Account Balance
06/04/14                  THE CROSSON (ROSE) FAMILY      MEMBERSHIP DUES                              4020-000            100.00                              1,700.00
                          TRUST
06/04/14                  WILLIAM J. CROSSON             MEMBERSHIP DUES                              4020-000            100.00                              1,800.00
06/05/14                  Rosemary Lord                                                                                    97.50                              1,897.50
                                                           Membership dues                100.00                                                              1,897.50
                                                           (received by credit card
                                                           on 5/30/14)
                                                           Credit card fees                   -2.50   6008-000                                                1,897.50
06/05/14                  Jody Dean                                                                                        97.50                              1,995.00
                                                           Membership dues                100.00                                                              1,995.00
                                                           (received by credit card
                                                           on 5/30/14
                                                           Credit card fees                   -2.50   6008-000                                                1,995.00
06/05/14                  Sara Van Horn                                                                                    97.75                              2,092.75
                                                           Membership dues                100.00                                                              2,092.75
                                                           (received by credit card
                                                           5/30/14)
                                                           Credit card fees                   -2.25   6008-000                                                2,092.75
06/05/14                  Kandace Krapu                                                                                    97.75                              2,190.50
                                                           Membership dues                100.00                                                              2,190.50
                                                           (received by credit card
                                                           on 5/30/14)
                                                           Credit card fees                   -2.25   6008-000                                                2,190.50
06/05/14                  Marlon Braccia                                                                                   97.75                              2,288.25
                                                           Membership dues                100.00                                                              2,288.25
                                                           (received by credit card

                                                                                                 Subtotals :             $688.25             $0.00
                                                                                  50
  {} Asset reference(s)
                                Case 2:12-bk-50767-BR     Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                       Desc
                                                           Main Document    Page 51 of 72


                                                                       Ledger Report                                                                       Page: 43

Case Number:           2:12-BK-50767 BR                                                      Trustee:          Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                       Bank Name:        Rabobank, N.A.
                                                                                             Account:          ****480168 - Checking A/C - Membership
Taxpayer ID #:         XX-XXXXXXX                                                            Blanket Bond:     $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                   Separate Bond:    N/A
 Trans.    {Ref #} /                                                                                Ledger        Receipts       Disbursements        Checking
  Date     Check #             Paid To / Received From         Description of Transaction            Code            $                 $           Account Balance
                                                         on 5/30/14)
                                                         Credit card fees                   -2.25   6008-000                                                2,288.25
06/05/14                  Hosn Farraq                                                                                    97.75                              2,386.00
                                                         Membership dues                100.00                                                              2,386.00
                                                         (received by credit card
                                                         5/30/14)
                                                         Credit card fees                   -2.25   6008-000                                                2,386.00
06/05/14                  Cleo Rose                                                                                      97.75                              2,483.75
                                                         Membership dues                100.00                                                              2,483.75
                                                         (received by credit card
                                                         on 5/30/14)
                                                         Credit card fees                   -2.25   6008-000                                                2,483.75
06/05/14                  Yelena Chemerisov                                                                              97.75                              2,581.50
                                                         Membership dues                100.00                                                              2,581.50
                                                         (received by credit card
                                                         on 5/30/14)
                                                         Credit card fees                   -2.25   6008-000                                                2,581.50
06/05/14                  Christian Koch                                                                                 97.50                              2,679.00
                                                         Membership dues                100.00                                                              2,679.00
                                                         (received by credit card
                                                         on 5/30/14)
                                                         Credit card fees                   -2.50   6008-000                                                2,679.00
06/05/14                  Virginia OBrien                                                                                97.50                              2,776.50
                                                         Membership dues                100.00                                                              2,776.50
                                                         (received by credit card
                                                         on 5/30/14)

                                                                                               Subtotals :             $488.25             $0.00
                                                                                51
  {} Asset reference(s)
                                 Case 2:12-bk-50767-BR       Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                         Desc
                                                              Main Document    Page 52 of 72


                                                                        Ledger Report                                                                           Page: 44

Case Number:           2:12-BK-50767 BR                                                          Trustee:           Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:             THE WOMANS CLUB OF HOLLYWOOD CA                                           Bank Name:         Rabobank, N.A.
                                                                                                 Account:           ****480168 - Checking A/C - Membership
Taxpayer ID #:         XX-XXXXXXX                                                                Blanket Bond:      $0.00 (per case limit)
Period:                01/16/13 - 08/20/14                                                       Separate Bond:     N/A
 Trans.    {Ref #} /                                                                                     Ledger        Receipts       Disbursements        Checking
  Date     Check #              Paid To / Received From            Description of Transaction             Code            $                 $           Account Balance
                                                            Credit card fees                    -2.50    6008-000                                                2,776.50
06/05/14                  Dia Shuldenfrei                                                                                     97.65                              2,874.15
                                                            Membership dues                   100.00                                                             2,874.15
                                                            (received by credit card
                                                            on 5/30/14)
                                                            Credit card fees                    -2.35    6008-000                                                2,874.15
06/05/14                  Barbara Coleman                                                                                     97.65                              2,971.80
                                                            Membership dues                   100.00                                                             2,971.80
                                                            (received by credit card
                                                            on 5/30/14)
                                                            Credit card fees                    -2.35    6008-000                                                2,971.80
06/06/14                  Lei Lei Ekvall                                                                                      97.50                              3,069.30
                                                            Sample transaction to be          100.00     4020-000                                                3,069.30
                                                            reimbursed
                                                            Credit Card Fees                    -2.50    6008-000                                                3,069.30
06/09/14      101         Lei Lei Wang Ekvall             Refund for sample PayPal transaction to test   4020-000           -100.00                              2,969.30
                                                          PayPal
07/07/14      102         CAROLE J. BARNES                REFUND OF MEMBERSHIP DUES                      6061-000                              100.00            2,869.30
07/07/14      103         VELMA MONTOYA                   REFUND OF MEMBERSHIP DUES                      6061-000                              100.00            2,769.30
07/07/14      104         VIRGINIA G. OBRIEN              REFUND OF MEMBERSHIP DUES                                                            100.00            2,669.30
07/07/14      105         JENNIFER AUSTIN JACKSON         REFUND OF MEMBERSHIP DUES                      6061-000                              100.00            2,569.30
                          KOCH




                                                                                                    Subtotals :             $192.80           $400.00
                                                                                   52
  {} Asset reference(s)
                               Case 2:12-bk-50767-BR                 Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                        Desc
                                                                      Main Document    Page 53 of 72


                                                                              Ledger Report                                                                              Page: 45

Case Number:          2:12-BK-50767 BR                                                                 Trustee:         Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:            THE WOMANS CLUB OF HOLLYWOOD CA                                                  Bank Name:       Rabobank, N.A.
                                                                                                       Account:         ****480168 - Checking A/C - Membership
Taxpayer ID #:        XX-XXXXXXX                                                                       Blanket Bond:    $0.00 (per case limit)
Period:               01/16/13 - 08/20/14                                                              Separate Bond:   N/A
Trans.    {Ref #} /                                                                                          Ledger        Receipts          Disbursements          Checking
 Date     Check #             Paid To / Received From                    Description of Transaction           Code            $                    $             Account Balance

                                                                                   ACCOUNT TOTALS                               2,969.30                400.00           $2,569.30

                 TOTAL - ACCOUNT            ****480168
                          Balance Forward                     0.00
                       19          Deposits               1,800.00           5          Checks               500.00
                        0 Interest Postings                   0.00           1 Adjustments Out                 0.13
                                                                             0    Transfers Out                0.00
                                    Subtotal             $1,800.00
                              Adjustments In                                                   Total        $500.13
                         15                               1,269.43
                          0      Transfers In                 0.00
                                        Total            $3,069.43


                                                              Receipts             Disbursements           Account            Reserve          Account Bal.
                 TOTAL - ALL ACCOUNTS                       over Case Life         over Case Life          Balances           Balances        Less Reserves
                 Checking # ****480166                                217,592.66          151,870.10        65,722.56                 0.00           65,722.56
                 Checking # ****480167                                 47,452.00           20,998.15        26,453.85                 0.00           26,453.85
                 Checking # ****480168                                  2,969.30              400.00         2,569.30                 0.00            2,569.30

                                                                     $268,013.96         $173,268.25       $94,745.71             $0.00             $94,745.71




                                                                                          53
 {} Asset reference(s)
                               Case 2:12-bk-50767-BR               Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16                 Desc
                                                                    Main Document    Page 54 of 72


                                                                           Ledger Report                                                                       Page: 46

Case Number:          2:12-BK-50767 BR                                                             Trustee:         Heide Kurtz, Chapter 11 Trustee (001980)
Case Name:            THE WOMANS CLUB OF HOLLYWOOD CA                                              Bank Name:       Rabobank, N.A.
                                                                                                   Account:         ****480168 - Checking A/C - Membership
Taxpayer ID #:        XX-XXXXXXX                                                                   Blanket Bond:    $0.00 (per case limit)
Period:               01/16/13 - 08/20/14                                                          Separate Bond:   N/A
Trans.    {Ref #} /                                                                                      Ledger        Receipts       Disbursements      Checking
 Date     Check #             Paid To / Received From                 Description of Transaction          Code            $                 $         Account Balance



                 TOTAL - CASE
                          Balance Forward                0.00
                      235          Deposits        268,844.66           352          Checks          173,368.25
                        0 Interest Postings              0.00             2 Adjustments Out            2,000.13
                                                                          0    Transfers Out               0.00
                                    Subtotal      $268,844.66
                              Adjustments In                                              Total     $175,368.38
                         15                             1,269.43
                          0      Transfers In               0.00
                                        Total     $270,114.09               Net Total Balance        $94,745.71




                                                                                     54
 {} Asset reference(s)
Case 2:12-bk-50767-BR   Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16   Desc
                         Main Document    Page 55 of 72




                                      55
Case 2:12-bk-50767-BR   Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16   Desc
                         Main Document    Page 56 of 72




                                      56
Case 2:12-bk-50767-BR   Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16   Desc
                         Main Document    Page 57 of 72




                                      57
Case 2:12-bk-50767-BR   Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16   Desc
                         Main Document    Page 58 of 72




                                      58
Case 2:12-bk-50767-BR   Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16   Desc
                         Main Document    Page 59 of 72




                                      59
Case 2:12-bk-50767-BR   Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16   Desc
                         Main Document    Page 60 of 72




                                      60
Case 2:12-bk-50767-BR   Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16   Desc
                         Main Document    Page 61 of 72




                                      61
Case 2:12-bk-50767-BR   Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16   Desc
                         Main Document    Page 62 of 72




                                      62
Case 2:12-bk-50767-BR   Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16   Desc
                         Main Document    Page 63 of 72




                                      63
Case 2:12-bk-50767-BR   Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16   Desc
                         Main Document    Page 64 of 72




                                      64
Case 2:12-bk-50767-BR   Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16   Desc
                         Main Document    Page 65 of 72




                                      65
Case 2:12-bk-50767-BR   Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16   Desc
                         Main Document    Page 66 of 72




                                      66
Case 2:12-bk-50767-BR   Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16   Desc
                         Main Document    Page 67 of 72




                                      67
Case 2:12-bk-50767-BR   Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16   Desc
                         Main Document    Page 68 of 72




                                      68
Case 2:12-bk-50767-BR   Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16   Desc
                         Main Document    Page 69 of 72




                                      69
Case 2:12-bk-50767-BR   Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16   Desc
                         Main Document    Page 70 of 72




                                      70
Case 2:12-bk-50767-BR   Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16   Desc
                         Main Document    Page 71 of 72




                                      71
Case 2:12-bk-50767-BR   Doc 804 Filed 06/11/19 Entered 06/11/19 10:49:16   Desc
                         Main Document    Page 72 of 72




                                      72
